THIRD AMENDED AND RESTATED CREDIT AGREEMENT

BY AND BETWEEN

DORMAN PRODUCTS, INC.
(formerly known as R&B, INC.)

AND

WACHOVIA BANK, NATIONAL ASSOCIATION
FOR ITSELF AND AS AGENT

AS OF

JULY 24, 2006

                          ARTICLE IDEFINITIONS AND ACCOUNTING TERMS 1
               
Section 1.01
  Certain Defined Terms
    1          
Section 1.02
  Accounting Terms
    13           ARTICLE IITHE REVOLVING CREDIT FACILITIES
    13          
Section 2.01
  Amount and Nature of Revolving Credit Facilities
    13          
Section 2.02
  Revolving Credit Notes.
    14          
Section 2.03
  Making of Revolving Credit Advances
    15          
Section 2.04
  Interest On Revolving Credit Balance
    15          
Section 2.05
  Issuance of Letters of Credit
    16          
Section 2.06
  Participation in Letters of Credit
    16          
Section 2.07
  Use of Proceeds
    17           ARTICLE IIIINTEREST RATE ELECTIONS AND INTEREST PERIODS
    17          
Section 3.01
  Interest Rate Elections
    17          
Section 3.02
  Interest Periods
    18          
Section 3.03
  Procedures Applicable to Interest Rates
    18           ARTICLE IVCALCULATION OF ADJUSTED LIBOR RATE
    19          
Section 4.01
  Adjusted LIBOR Rate
    19          
Section 4.02
  Special Provisions for LIBOR Loans
    20          
Section 4.03
  Default Rate
    23           ARTICLE VREPAYMENTS AND PREPAYMENTS; GENERAL MATTERS WITH
RESPECT TO THE CREDIT FACILITIES
            23  
Section 5.01
  Optional Principal Repayments
    23          
Section 5.02
  Mandatory Repayments of Credit Facilities.
    24          
Section 5.03
  Computation of Interest
    24          
Section 5.04
  General Provisions as to Payments and Prepayments
    24          
Section 5.05
  Payment on Non Business Day
    24          
Section 5.06
  Independent Certified Public Accountants
    24          
Section 5.07
  Reference to Time
    24          
ARTICLE VIFEES AND INDEMNIFICATIONS
            24          
Section 6.01
  Unused Facility Fee
    24          
Section 6.02
  Letters of Credit Fee
    25          
Section 6.03
  Other Fees and Reimbursements
    25          
ARTICLE VIICONDITIONS OF LENDING
            25          
Section 7.01
  Execution of Principal Loan Documents
    26          
Section 7.02
  Ancillary Loan Documents.
    26          
Section 7.03
  Financial Information
    27          
Section 7.04
  Advances and Letters of Credit
    27           ARTICLE VIIIREPRESENTATIONS AND WARRANTIES
    27          
Section 8.01
  Organization and Authority
    27          
Section 8.02
  Authorization and Binding Nature of Loan Documents
    28          
Section 8.03
  No Conflicts
    28          
Section 8.04
  Consents
    29          
Section 8.05
  Financial Information
    29          
Section 8.06
  Absence of Certain Developments
    29          
Section 8.07
  Material Leases and Contracts
    29          
Section 8.08
  ERISA Matters
    30          
Section 8.09
  Litigation; Compliance with Law
    32          
Section 8.10
  Tax and Other Returns and Reports
    32          
Section 8.11
  Absence of Undisclosed Liabilities
    33          
Section 8.12
  Affiliate Agreements
    33          
Section 8.13
  Real Property
    33          
Section 8.14
  Intellectual Property
    34          
Section 8.15
  Environmental Protection and Other Matters
    34          
Section 8.16
  Insurance
    35          
Section 8.17
  Adequacy of Assets
    35          
Section 8.18
  Regulation U
    35          
Section 8.19
  SEC Filings and Reports
    35          
Section 8.20
  Full Disclosure
    36          
ARTICLE IXAFFIRMATIVE COVENANTS
            36          
Section 9.01
  Corporate Existence, Properties, Etc
    36          
Section 9.02
  Payment of Indebtedness, Taxes, Etc
    37          
Section 9.03
  Statements, Reports and Certificates to be Delivered by Borrower
    37          
Section 9.04
  Other Reports and Notices
    39          
Section 9.05
  ERISA Reports
    39          
Section 9.06
  SEC Filings and Reports
    40          
Section 9.07
  [RESERVED]     40          
Section 9.08
  Additional Guaranties
    40          
Section 9.09
  Ranking with Note Purchase Agreements; Collateral
    40          
Section 9.10
  Subordinated Debt
    40          
ARTICLE XNEGATIVE COVENANTS
            41          
Section 10.01
  Consolidated Funded Debt to EBITDA
    41          
Section 10.02
  Indebtedness
    41          
Section 10.03
  Contingent Liabilities
    41          
Section 10.04
  Negative Pledge
    41          
Section 10.05
  Corporate Reorganizations
    42          
Section 10.06
  Disposition of Assets
    43          
Section 10.07
  Loans, Investments, Etc
    43          
Section 10.08
  Limitation on Sales and Leasebacks
    44          
Section 10.09
  Payments to Affiliates
    44          
Section 10.10
  Employee Plans.
    45          
Section 10.11
  Disposal of Ownership of a Subsidiary
    45          
Section 10.12
  Priority Debt
    46          
Section 10.13
  Maintenance of Consolidated Net Worth
    46          
Section 10.14
  Business of Borrower
    46          
Section 10.15
  Material Foreign Subsidiary
    46          
ARTICLE XIDEFAULT AND REMEDIES
            46          
Section 11.01
  Default
    46          
Section 11.02
  Remedies
    48          
Section 11.03
  Remedies Cumulative
    49          
Section 11.04
  Remedies Not Waived
    49          
ARTICLE XIITHE AGENT
            49          
Section 12.01
  Appointment and Authority of Agent
    49          
Section 12.02
  Responsibilities of Agent.
    51          
Section 12.03
  Indemnification of Agent
    52          
Section 12.04
  Sharing of Set Offs
    53          
Section 12.05
  Option to Purchase
    53          
Section 12.06
  Settling Payments in Ordinary Course
    54          
Section 12.07
  Special Provisions for Settling Payments
    55          
Section 12.08
  Suspension of Settling Payments
    55          
Section 12.09
  Alternate Procedures
    55          
ARTICLE XIIIMISCELLANEOUS
            56          
Section 13.01
  Right of Set Off
    56          
Section 13.02
  No Discharge
    56          
Section 13.03
  Amendment; Waiver
    56          
Section 13.04
  Severability
    57          
Section 13.05
  Borrower Assignees
    57          
Section 13.06
  Bank Assignees; Participations; Withdrawals
    57          
Section 13.07
  Confession of Judgment
    58          
Section 13.08
  Governing Law
    58          
Section 13.09
  Jurisdiction and Venue
    58          
Section 13.10
  Arbitration
    58          
Section 13.11
  Headings
    59          
Section 13.12
  Notices
    59          
Section 13.13
  Survival of Agreement
    60          
Section 13.14
  Counterparts
    60          
Section 13.15
  Canceled Notes
    60          
Section 13.16
  Conflicts Among Loan Documents
    60          

1

EXHIBITS

         
I
2.01
2.02
2.03
2.05A
2.05B
3.01
7.01(d)
8.01
8.03
8.04
8.07
8.08
8.09
8.10
8.11
8.12
8.13
8.14
8.15
8.16
8.17
9.03
10.04
10.08
  -
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-   Noteholders
Banks and Ratable Shares
Seventh Amended and Restated Revolving Credit Note
Credit Report
Master Letter of Credit Agreement
Outstanding Letters of Credit
Interest Rate Election Notice
-Surety Agreement
Good Standing Certificates; Investments
No Conflicts
Required Consents and Status Thereof
Material Leases and Contracts
Borrower Plans and ERISA Matters
Litigation
Tax and Other Returns and Reports
Liabilities
Affiliates
Interest in Personal Property
Interest in Real Property
Intellectual Property Rights
Environmental Protection and Other Matters
Insurance
Compliance Certificate
Existing Liens
Existing Tennessee Valley Authority Sale/Leaseback

2

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) is dated as
of the 24 day of July, 2006 by and between DORMAN PRODUCTS, INC. (formerly known
as R & B, INC.), a Pennsylvania corporation, as its legal name may change from
time to time (referred to herein as the “Borrower”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (“Wachovia”), as successor to First
Union National Bank., a national banking association (“First Union”), for itself
and as agent hereunder (the “Agent”), and any and all banks subsequently added
hereto, if any, as set forth on Exhibit 2.01 attached hereto (Wachovia and all
such banks each referred to herein as a “Bank,” or collectively, the “Banks”)
and amends and restates the Second Amended and Restated Credit Agreement dated
as of August 21, 1998, as amended March 25, 1999, May 4, 2000, November 30,
2000, March 26, 2001, March 6, 2004, August 2, 2004, and May 23, 2005, by and
among the Borrower, First Union, and National City Bank of Pennsylvania (the
“Original Credit Agreement”).

W I T N E S S E T H:

WHEREAS, as of May 23, 2005 National City Bank of Pennsylvania assigned all if
its interest in and to the Original Credit Agreement to Wachovia; and

WHEREAS, the Borrower has requested certain modifications to the Original Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties, intending to be legally bound, hereby agree that
the Original Credit Agreement is hereby amended and restated in its entirety to
read in full as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Adjusted LIBOR Market Index Rate” means the LIBOR Market Index Rate plus the
Applicable Margin.

“Adjusted LIBOR Rate” has the meaning given to such term in Section 4.01 hereof.

“Affiliate” means, as to any specified Person, any Person that directly or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the Person specified.

“Agent” means Wachovia Bank, National Association in its capacity as agent for
the Banks hereunder, its successors and assigns, and any other Person acting as
agent hereunder.

“Agreement” or “Credit Agreement” means this Third Amended and Restated Credit
Agreement as the same may be amended, modified or supplemented from time to
time.

“Ancillary Credit Documents” has the meaning set forth in Section 9.08.

“Applicable Margin” has the meaning given to such term in Section 4.01 hereof.

“Asset Disposition” means any Transfer except:

(a) any Transfer from a Subsidiary to Borrower or a Wholly-Owned Subsidiary;

(b) any Transfer from the Borrower to a Wholly-Owned Subsidiary; or

(c) any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or other property no longer required in the operation of the business
of Borrower or any of its Subsidiaries or that is obsolete.

“Bank” means Wachovia Bank, National Association, and any other Bank becoming
party to this Agreement, and the successors and assigns of the foregoing.

“Borrower Plan” means any Plan maintained or contributed to by the Borrower
and/or a Related Party now or prior to the termination of the Loans, or any Plan
under which Borrower or any Related Party has an obligation now or prior to the
termination of the Loans to any Person (including current and former employees),
including without limitation, those Plans listed on Exhibit 8.08.

“Business Day” means any day except a Saturday, Sunday or any other day on which
commercial banks in Philadelphia, Pennsylvania are authorized or required by law
to close and, if the applicable day relates to a LIBOR Loan, a LIBOR Market
Index Rate Loan, LIBOR Interest Period or a LIBOR Market Index Rate Interest
Period or notice with respect to a LIBOR Loan or a LIBOR Market Index Rate Loan,
a day on which dealings in Dollar deposits are also carried on in the London
Interbank Market and banks are open for business in London.

“Cash Proceeds” has the meaning given to such term in the Uniform Commercial
Code.

“Closing” means the consummation of the transactions contemplated hereby.

“Closing Date” means the date on which the Closing is held.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Federal Securities and Exchange Commission.

“Compliance Certificate” means a certificate in the form attached hereto as
Exhibit 9.03, to be given to each Bank by the Borrower to certify compliance
with the terms hereof.

“Consolidated Assets” means, at any time, the total assets of Borrower and its
Subsidiaries which would be shown as assets on a consolidated balance sheet of
Borrower and its Subsidiaries as of such time prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries.

“Consolidated Funded Debt” means, at any date, all debt of Borrower and
Subsidiaries on a consolidated basis in accordance with GAAP, after eliminating
all intercompany transactions, which under the provisions applicable thereto
matures, or which is otherwise payable or unpaid more than one (1) year from, or
may be directly or indirectly, renewed or extended by the Borrower to a date
more than one year from the date of its creation, and which constitutes
(a) indebtedness for borrowed money which the Borrower or any Subsidiary has
directly or indirectly incurred; (b) indebtedness secured by any encumbrance on
property owned by the Borrower or any Subsidiary, whether or not the Borrower or
any Subsidiary has assumed or become liable for the payment of such debt;
(c) indebtedness with respect to which the Borrower or any Subsidiary has become
directly or indirectly liable and which represents or has been incurred to
finance the purchase price (or a portion thereof) of any property or services or
business acquired by the Borrower or any Subsidiary, whether by purchase,
consolidation, merger or otherwise; and (d) indebtedness of entities other than
Borrower or any Subsidiary with respect to which the Borrower or any Subsidiary
has become liable by way of a guaranty, agreement to advance funds or similar
undertaking, including, without limitation, letters of credit.

“Consolidated Net Earnings” means, with reference to any period, the net income
(or loss) of Borrower and its Subsidiaries for such period (taken as a
cumulative whole), as determined in accordance with GAAP, after eliminating all
offsetting debits and credits between Borrower and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of Borrower and its Subsidiaries in accordance
with GAAP, provided that there shall be excluded:

(a) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Borrower or a Subsidiary, and
the income (or loss) of any Person, substantially all of the assets of which
have been acquired in any manner, realized by such other Person prior to the
date of acquisition,

(b) the income (or loss) of any Person (other than a Subsidiary) in which
Borrower or any Subsidiary has an ownership interest, except to the extent that
any such income has been actually received by Borrower or such Subsidiary in the
form of cash dividends or similar cash distributions,

(c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary,

(d) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period,

(e) any aggregate net gain (but not any aggregate net loss) during such period
arising from the sale, conversion, exchange or other disposition of capital
assets (such term to include, without limitation, (i) all non-current assets
and, without duplication, (ii) the following, whether or not current: all fixed
assets, whether tangible or intangible, all inventory sold in conjunction with
the disposition of fixed assets, and all securities),

(f) any gains resulting from any write-up of any assets (but not any loss
resulting from any write-down of any assets),

(g) any net gain from the collection of the proceeds of life insurance policies,

(h) any gain arising from the acquisition of any security, or the
extinguishment, under GAAP, of any Debt, of Borrower or any Subsidiary,

(i) any net income or gain (but not any net loss) during such period from
(i) any change in accounting principles in accordance with GAAP, (ii) any prior
period adjustments resulting from any change in accounting principles in
accordance with GAAP, (iii) any extraordinary items, or (iv) any discontinued
operations or the disposition thereof,

(j) any deferred credit representing the excess of equity in any Subsidiary at
the date of acquisition over the cost of the investment in such Subsidiary,

(k) in the case of a successor to Borrower by consolidation or merger or as a
transferee of its assets, any earnings of the successor corporation prior to
such consolidation, merger or transfer of assets, and

(l) any portion of such net income that cannot be freely converted into United
States Dollars.

“Consolidated Net Worth” means, at any time, shareholders’ equity of Borrower
and its Subsidiaries as of such time determined on a consolidated basis in
accordance with GAAP, after deduction of all amounts properly attributable to
minority interests, if any, in the stock or other equity interests of
Subsidiaries.

“Consolidated Total Capitalization” means the sum of Consolidated Funded Debt
and Consolidated Net Worth.

“Credit Facilities” means the maximum aggregate credit facilities of Thirty
Million Dollars ($30,000,000) made available under this Agreement pursuant to
the Revolving Credit Facilities as the same may be reduced pursuant to
Section 2.01(e) herein.

“Credit Request” has the meaning given in Section 2.03 hereof and shall be
substantially in the form of Exhibit 2.03 hereto with respect to Revolving
Credit Advances.

“Current Maturities of Funded Debt” means, at any time and with respect to any
item of Funded Debt, the portion of such Funded Debt outstanding at such time
which by the terms of such Funded Debt or the terms of any instrument or
agreement relating thereto is due on demand or within one year from such time
(whether by sinking fund, other required prepayment or final payment at
maturity) and is not directly or indirectly renewable, extendible or refundable
at the option of the obligor under an agreement or firm commitment in effect at
such time to a date one year or more from such time.

“Debt” means, with respect to any Person, without duplication.

(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

(c) its Capital Lease Obligations;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and

(e) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (d) hereof.

The amount of any Debt shall be determined in accordance with GAAP; provided
that Debt of any Person shall include all obligations of such Person of the
character described in clauses (a) through (e) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Default” has the meaning given to such term in Section 11.01 hereof.

“Default Rate” means the interest rate set forth in Section 4.03 hereof.

“Distributable Share” of any Bank means the percentage obtained by dividing the
dollar amount of the Obligations owing to such Bank (as a Bank or as Agent) in
connection with this Agreement or the Master Letter of Credit Agreement by the
dollar amount of all such Obligations owing to all of the Banks (as a Bank or as
Agent).

“Disposition Value” means, at any time, with respect to any property

(a) in the case of property that does not constitute Subsidiary Stock, the book
value thereof, valued at the time of such disposition in good faith by Borrower,
and

(b) in the case of property that constitutes Subsidiary Stock, an amount equal
to that percentage of book value of the assets of the Subsidiary that issued
such Subsidiary Stock as is equal to the percentage that the book value of such
Subsidiary Stock represents of the book value of all of the outstanding capital
stock or other equity interests of such Subsidiary (assuming, in making such
calculations, that all agreements and investments convertible into such capital
stock or other equity interests are so converted and giving full effect to all
transactions that would occur or be required in connection with such conversion)
determined at the time of the deposition thereof, in good faith by Borrower.

“DOL” means the United States Department of Labor.

“Domestic Subsidiary” means any Subsidiary of Borrower which is incorporated
under the laws of any state of the United States or of the District of Columbia.

“Dorman KY” shall mean Dorman Products of America, Ltd., a Kentucky limited
partnership and a wholly-owned Subsidiary of Borrower.

“EBITDA” means, at any time, earnings before interest, taxes, depreciation and
amortization.

“Effective Date” means the date of disbursement of a Loan, or, if the Loan has
already been disbursed, the date the Borrower designates as the date on which a
Prime Rate Interest Period, a LIBOR Market Index Rate Interest Period, or a
LIBOR Interest Period is to commence, all as provided in Article III hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Event of Default” means any event which would, with the giving of notice or
expiration of time periods, become a Default if uncured.

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“Financial Statements” means the consolidated balance sheets, statements of
income, statements of changes in shareholders’ equity, and statements of cash
flows of the Borrower for its fiscal year ended December 31, 2005 (audited).

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

“Funded Debt” means, with respect to any Person, all Debt of such Person which
by its terms or by the terms of any instrument or agreement relating thereto
matures, or which is otherwise payable or unpaid, one year or more from, or is
directly or indirectly renewable or extendible at the option of the obligor in
respect thereof to a date one year or more (including, without limitation, an
option of such obligor under a revolving credit or similar agreement obligating
the lender or lenders to extend credit over a period of one year or more) from,
the date of the creation thereof, provided that Funded Debt shall include, as at
any date of determination, Current Maturities of Funded Debt, and further
provided that Funded Debt shall not include Debt outstanding under a revolving
credit agreement or similar agreement on the date of determination to the extent
that for a period of not less than thirty (30) consecutive days during the
immediately preceding three hundred sixty-five (365) days, such agreement was in
full force and effect but no Debt was outstanding under such agreement.

“GAAP” means generally accepted accounting principles, consistently applied.

“Governmental Authority” means any federal, state, or local agency, board,
commission, department or other authority.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such Indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of any other Person to make payment of the Indebtedness or obligation; or

(d) otherwise to assure the owner of such Indebtedness or obligation against
loss in respect thereof.

In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty, the Indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Indebtedness” means, without duplication:

(a) all items which should in conformity with GAAP be classified as liabilities
and as such should be included on the consolidated balance sheet of Borrower and
its Subsidiaries, including without limitation, (i) current liabilities,
(ii) long term indebtedness, (iii) deferred taxes and reserves,
(iv) indebtedness, obligations and liabilities for borrowed money or for the
deferred purchase price of property, (v) lease obligations that, in conformity
with GAAP, have been or should be capitalized on such balance sheet, and
(vi) all indebtedness, obligations and liabilities secured by any lien,
mortgage, charge, encumbrance or security interest on any property owned by
Borrower or any Subsidiary even though it has not assumed or otherwise become
liable for the payment thereof;

(b) all guarantees (whether by discount or otherwise), endorsements (other than
for collection or deposit in the ordinary course of business) and other
contingent obligations of Borrower or any Subsidiary in respect of, or to
purchase or otherwise acquire or become liable upon, indebtedness, obligations
or liabilities of others, including without limitation surety bonds; and

(c) all obligations or liabilities of Borrower or any Subsidiary under or
pursuant to any letter of credit.

“Instruments” has the meaning given to such term in the Uniform Commercial Code.

“Intellectual Property” means all intellectual property and related rights of
Borrower or any Subsidiary (whether or not currently being used in its
business), including without limitation, patents and applications therefor,
confidential or proprietary information, know-how, trade secrets, secret
formulas, technical information, computer software, programs, source code,
object code, tapes, disks and related materials, business and marketing plans,
customer lists, registrations and applications therefor, copyrights
registrations and applications therefor, trademarks, service marks, trade names
and all names and slogans used or usable by Borrower or any Subsidiary in
connection with its business or any of its activities, products or services, and
all goodwill related to the foregoing.

“Intercreditor Agreement” means the Intercreditor Agreement dated August 21,
1998 by and among the Banks and the Noteholders.

“Interest Period” has the meaning given to such term in Section 3.02 hereof.

“Interest Rate” means a Prime Rate, an Adjusted LIBOR Rate or an Adjusted LIBOR
Market Index Rate.

“Interest Rate Election Notice” means a notice substantially in the form of
Exhibit 3.01 hereto duly executed by an officer of Borrower, or any Person
designated by Borrower in a written certificate as a Person authorized to
deliver such a notice, acting on behalf of Borrower.

“IRS” means the Internal Revenue Service.

“Letter of Credit Balance” has the meaning given to such term in
Section 2.01(c).

“Letter of Credit Facility” means the facility of the Banks extended to Borrower
through the Agent for the issuance of Letters of Credit.

“Letter of Credit Obligations” means the aggregate of all obligations of
Borrower to the Agent and/or the Banks hereunder with respect to Letters of
Credit, including without limitation reimbursement obligations (matured and
unmatured, fixed and contingent) as to Letters of Credit, whether or not there
has been a draw.

“Letters of Credit” means the documentary letters of credit and standby letters
of credit issued by the Agent, from time to time, pursuant to the Letter of
Credit Facility.

“LIBOR Interest Period” has the meaning given to such term in Section 3.02(b)
hereof.

“LIBOR Loans” means LIBOR Revolving Loans.

“LIBOR Market Index Rate” means, for any day, the rate (rounded to the next
higher 1/100 of 1%) for one (1) month U.S. dollar deposits as reported on
Telerate page 3750 as of 11:00 a.m., London time, for such day, provided, if
such day is not a London Business Day, the immediately preceding London Business
Day (or if not so reported, then as determined by the Agent from another
recognized source or interbank quotation.

“LIBOR Market Index Rate Interest Period” means any period of time during which
the Interest Rate on a Loan is calculated with reference to the Adjusted LIBOR
Market Index Rate.

“LIBOR Market Index Rate Revolving Loan” means that portion of the Revolving
Credit Balance for which an Adjusted LIBOR Market Index Rate is elected.

“LIBOR Rate” means for any Interest Period, the rate of interest per annum
(rounded upwards, if necessary, to the next 1/16th of one percent) at which the
Agent is offered deposits of United States Dollars in the London Interbank
Market on or about 11:00 a.m. London time, two (2) Business Days prior to the
commencement of an Interest Period for amounts and maturities substantially
similar to the outstanding principal amount as to which Borrower may elect an
Adjusted LIBOR Rate to be applicable (and fixed for such Interest Period) and
with a maturity of comparable duration to the Interest Period selected by
Borrower.

“LIBOR Revolving Loan” is that portion of the Revolving Credit Balance for which
an Adjusted LIBOR Rate is elected.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the recording of any mortgage or deed of trust or the filing of
any financing statement under the Uniform Commercial Code or comparable law of
any jurisdiction to evidence any of the foregoing).

“Loan” or “Loans” means the Prime Rate Revolving Loans, the LIBOR Market Index
Rate Revolving Loans, and the LIBOR Loans.

“Loan Documents” means this Agreement, the Note(s), the Letters of Credit, the
Master Letter of Credit Agreement, the Intercreditor Agreement, and the Surety
Agreements referenced in Section 7.01, and all certificates, agreements,
instruments, exhibits and other documents delivered or to be delivered by
Borrower or any Subsidiary to the Agent or the Banks pursuant to this Agreement.

“Master Letter of Credit Agreement” means the agreement between Borrower and
Agent which sets forth the general terms and conditions surrounding the issuance
of Letters of Credit requested by Borrower, as set forth in Section 2.05 and in
the form attached hereto as Exhibit 2.05A.

“Material Foreign Subsidiary” shall mean (1) Scan-Tech USA/Sweden, A.B. and
(2) each other Foreign Subsidiary of Borrower that has or acquires total assets
having a book value, at historical cost, in excess of $1,000,000 or that
accounted for or produced more than five percent (5%) of the Consolidated Net
Earnings of Borrower on a consolidated basis during any of the three most
recently completed fiscal years of Borrower as of the date of determination.

“Multiemployer Plan” means any Plan which is a “multiemployer plan” within the
meaning of Section 3(37) of ERISA.

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Net Proceed Amount” means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of

(a) the aggregate amount of the consideration (valued at the Fair Market Value
of such consideration at the time of the consummation of such Transfer) received
by such Person in respect of such Transfer, minus

(b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.

“Note Purchase Agreements” means those separate and several Note Purchase
Agreements, dated August 21, 1998 (as such agreements may be modified, amended
or renewed between Borrower and the purchasers named on Exhibit I attached
hereto.

“Noteholders” means those purchasers named on Exhibit I attached hereto.

“Note(s)” means the Revolving Credit Note(s).

“Obligations” means the aggregate, without duplication, of all of the following,
whether absolute or contingent, matured or unmatured, direct or indirect, choate
or inchoate, sole, joint, several or joint and several, similar or dissimilar,
related or unrelated, due or to become due, heretofore or hereafter contracted
or acquired: (i) Borrower’s obligations under the Note(s), reimbursement
obligations under the Master Letter of Credit Agreement, and any renewals,
extensions or modifications thereof, (ii) all obligations and liabilities of
Borrower or any Subsidiary hereunder or under any other Loan Document or under
any mortgage, deed of trust, agreement or instrument evidencing or securing any
thereof, including without limitation those under Article VII hereof, (iii) all
existing and future obligations or liabilities of Borrower or any Subsidiary to
the Banks whether absolute or contingent, related or unrelated, regardless of
their source or nature and out of whatever transaction arising, and
(iv) Borrower’s or any Subsidiary’s obligation to pay fees to the Banks and the
Agent, and to reimburse the Banks and the Agent for all out of pocket costs and
expenses, including without limitation, attorneys’ fees and legal expenses,
incurred by the Banks or the Agent in connection with such indebtedness,
obligations and liabilities.

“Pension Benefit Plan” means any Plan which is an “employee pension benefit
plan”, within the meaning of Section 3(2) of ERISA, other than a Multiemployer
Plan.

“Permitted Liens” has the meaning given to that term in Section 10.04 hereof.

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, joint stock company, government (or
an agency or political subdivision thereof) or other entity of any kind.

“Plan” means any “employee benefit plan,” within the meaning of Section 3(3) of
ERISA, as well as any other employee benefit, compensation or welfare plan,
program, practice, policy, agreement or arrangement, whether formal or informal.

“Prime Rate” means the interest rate which is announced by the Agent from time
to time as its prime rate; the use of such term shall not imply that such rate
is the lowest or best rate offered by the Agent.

“Prime Rate Interest Period” means any period of time during which the Interest
Rate on a Loan is calculated with reference to the Prime Rate.

“Prime Rate Revolving Loan” means that portion of the Revolving Credit Balance
for which a Prime Rate is elected.

“Priority Debt” means, without duplication, the sum of (i) all Funded Debt of
Borrower secured by liens permitted by Section 10.04, and (ii) all funded Debt
and Preferred Stock of Subsidiaries except Debt or Preferred Stock held by
Borrower or a Wholly-Owned Subsidiary; provided that Priority Debt shall not
include the obligations of a Domestic Subsidiary with respect to the Note(s)
pursuant to the Subsidiary Guaranty or its obligations with respect to the Debt
under the Note Purchase Agreements if and for so long as such obligations with
respect to the Note(s) and the Note Purchase Agreements rank pari passu in
priority in accordance with Section 9.09.

“Proceeds” has the meaning given to such term in the Uniform Commercial Code.

“Ratable Share” of any Bank means such Bank’s share of the Credit Facilities as
set forth in Exhibit 2.01 hereto.

“Regulatory Change” means, with respect to any Person, any adoption or change
occurring after the date of this Agreement in or of any domestic or foreign law
applicable to such Person; or regulation, interpretation, directive or request
(whether or not having the force of law) applicable to such Person of any court
or Governmental Authority charged with the interpretation or administration of
any law referred to in this clause or of any fiscal, monetary, central bank or
other authority having jurisdiction over such Person.

“Related Party” means any trade or business, whether or not incorporated, which,
together with Borrower, is under common control or is otherwise described in
Section 414(b), (c), (m), or (o) of the Code.

“Required Banks” means (a) if only two (2) Banks are party hereto, then both
Banks, or (b) if more than two (2) Banks are party hereto, then Banks holding
aggregate Ratable Shares of at least sixty-six and two-thirds percent (66 2/3%);
provided that, any Bank in default of its obligations under this Agreement will
not be counted for purposes of determining the Required Banks.

“Responsible Officer” means any Senior Financial Officer and any other officer
of Borrower with responsibility for the administration of the relevant portion
of this Agreement.

“Revolving Credit Advance” means any advance made to Borrower under the
Revolving Credit Facilities pursuant to Article II hereof.

“Revolving Credit Balance” has the meaning given to such term in Section 2.01(a)
hereof.

“Revolving Credit Facilities” means the maximum aggregate revolving credit
facilities of Thirty Million Dollars ($30,000,000) (subject to reduction under
Section 2.01(e) hereof) made available under this Agreement.

“Revolving Credit Limit” means the maximum aggregate principal amount of the
Revolving Credit Facilities made available hereunder in Section 2.01(a).

“Revolving Credit Note(s)” means the note(s) evidencing the Borrower’s
obligation to repay Revolving Credit Advances, in the form of Exhibit 2.02
hereto.

“Revolving Credit Termination Date” means June 30, 2008; or such other date to
which the Revolving Credit Facilities have been extended in the sole discretion
of the Banks or on which they have been terminated in accordance with the terms
of this Agreement.

“Senior Notes” means those notes issued pursuant to the Note Purchase
Agreements.

“Subsidiary” means any corporation, partnership or other entity of which
Borrower owns more than 50% in beneficial interest, directly or indirectly.

“Subsidiary Stock” means the stock or other equity interests (or any options or
warrants to purchase stock or equity interests or other agreements or instrument
exchangeable for or convertible into stock or equity interests) of any
Subsidiary.

“Surety Agreement” shall mean that form of Surety Agreement attached hereto as
Exhibit 7.01(d).

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Subsidiary Stock, but excluding cash or
marketable securities. For purposes of determining the application of the Net
Proceeds Amount in respect of any Transfer, Borrower may designate any Transfer
as one or more separate Transfers each yielding a separate Net Proceeds Amount.
In any such case, the Disposition Value of any property subject to each such
separate Transfer shall be determined by ratably allocating the aggregate
Disposition Value of all property subject to all such separate Transfers to each
such separate Transfer on a proportionate basis.

“Uniform Commercial Code” means the Uniform Commercial Code as enacted from time
to time in the Commonwealth of Pennsylvania or such jurisdiction the law of
which governs to the extent set forth in 13 Pa. C.S.A. §9103.

“Welfare Benefit Plan” means any “employee welfare benefit plan” within the
meaning of Section 3(l) of ERISA, including any “multiple employer welfare
arrangement” within the meaning of Section 3(40) of ERISA.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of Borrower and
Borrower’s other Wholly-Owned Subsidiary at such time.

Section 1.02 Accounting Terms. All financial terms not specifically defined
herein shall be construed, and all financial data submitted pursuant to this
Agreement shall be prepared, in accordance with GAAP applied in a manner
consistent with the application of GAAP in the preparation of the Financial
Statements.

ARTICLE II

THE REVOLVING CREDIT FACILITIES

Section 2.01 Amount and Nature of Revolving Credit Facilities.

(a) Subject to the terms and conditions of this Agreement and in reliance upon
the representations, warranties and covenants herein contained, each Bank
severally (but not jointly) agrees to make a revolving credit facility (the
“Revolving Credit Facilities”) available to Borrower in an aggregate principal
amount not to exceed such Bank’s Ratable Share of Thirty Million Dollars
($30,000,000) (as reduced pursuant to Section 2.01(e)) (the “Revolving Credit
Limit”). At any time and from time to time, Borrower may borrow, repay, reborrow
such amounts in cash, and may request from time to time the issuance of Letters
of Credit by the Agent pursuant to the Letter of Credit Facility, subject at all
times to the Revolving Credit Limit, but only until the Revolving Credit
Termination Date, at which time the entire unpaid principal balance of cash
advances from time to time outstanding under the Revolving Credit Facilities
(the “Revolving Credit Balance”) and all Letter of Credit Obligations shall be
repaid to the Agent for the account of the Banks (in the case of unmatured
Letter of Credit Obligations, an amount equal thereto shall be paid to the Agent
in cash as collateral therefor), together with accrued interest, and the
Revolving Credit Facilities shall terminate. Borrower shall pay interest on the
Revolving Credit Balance from the date hereof until such unpaid principal
balance has been repaid in full, payable in arrears in accordance with
Section 2.04 hereof.

(b) Each Revolving Credit Advance shall be in the minimum amount of $100,000 for
Prime Rate Revolving Loans and LIBOR Market Index Rate Revolving Loans and
$500,000 for LIBOR Revolving Loans.

(c) The aggregate amount available to be drawn under outstanding Letters of
Credit, plus the aggregate amount of unreimbursed drawings under Letters of
Credit (collectively, the “Letter of Credit Balance”), shall at no time exceed
Five Million Dollars ($5,000,000), and the sum thereof and the Revolving Credit
Balance shall at no time exceed the Revolving Credit Limit.

(d) The Borrower may at any time request in writing to the Agent that the
Revolving Credit Termination Date be extended for one full year anniversary of
the Closing. The Agent will promptly distribute such notice to the Banks. If the
Banks unanimously, in writing and in the exercise of their sole discretion,
agree to such extension within thirty (30) days after the Agent shall have
received the written request from the Borrower, the Agent shall advise the
Borrower and the Banks, in writing, that the Revolving Credit Termination Date
has been so extended and this Agreement shall be deemed amended to such extent.

(e) The Borrower may at any time and from time to time reduce the Revolving
Credit Limit, pro rata among the Banks, by three (3) Business Days prior written
notice to the Agent, provided that, (i) each such reduction shall be in an
amount which is a multiple of at least $1,000,000, (ii) once reduced, the
Revolving Credit Limit may not be increased, and (iii) such notice shall be
accompanied by repayment of the Revolving Credit Balance and/or payment to the
Agent of cash collateral for outstanding Letters of Credit in an aggregate
amount at least equal to any excess of the sum of the Revolving Credit Balance
and the Letter of Credit Balance over the Revolving Credit Limit, as reduced,
with accrued interest thereon and in accordance with Section 5.01 hereof.

Section 2.02 Revolving Credit Notes.

(a) The obligation of the Borrower to repay to the Banks the Revolving Credit
Balance and the Letter of Credit Balance shall be evidenced by separate notes of
the Borrower, payable to the order of each Bank, in accordance with such Bank’s
respective Ratable Share (the “Revolving Credit Notes”), in the aggregate
principal amount of Thirty Million Dollars ($30,000,000) and otherwise in the
form of Exhibit 2.02 attached hereto.

(b) Each Bank may record on its Revolving Credit Note or on schedules thereto
the date and amount of each Revolving Credit Advance made by it and the date and
amount of each payment of principal made with respect thereto, or may maintain
computer or other records reflecting such information. The records of the Agent
and the Banks with respect to the foregoing information shall be presumed to be
correct absent manifest error.

Section 2.03 Making of Revolving Credit Advances.

(a) Borrower may, by telephone or telefax, request a Revolving Credit Advance
from the Banks. This request shall be promptly confirmed in writing by the
submission of a Credit Request, in the form attached hereto as Exhibit 2.03 (a
“Credit Request”). Subject to the Revolving Credit Limit, each draw on a Letter
of Credit shall automatically constitute a Credit Request for a Revolving Credit
Advance in the amount of the amount so drawn. Borrower shall notify the Agent no
later than 10:00 a.m., Philadelphia time:

(i) On the day, which must be a Business Day, of each proposed Revolving Credit
Advance to be made either as a Prime Rate Revolving Loan or a LIBOR Market Index
Rate Revolving Loan, specifying the date and amount of the proposed Prime Rate
Revolving Loan or a LIBOR Market Index Rate Revolving Loan, and the Agent shall
promptly notify each other Bank of the proposed Prime Rate Revolving Loan or a
LIBOR Market Index Rate Revolving Loan; and

(ii) At least three (3) Business Days before the borrowing date for each
proposed Revolving Credit Advance to be made as a LIBOR Revolving Loan,
specifying the date and the amount of the proposed LIBOR Revolving Loan and the
length of the proposed LIBOR Interest Period, and the Agent shall in turn
promptly notify each other Bank of the proposed LIBOR Revolving Loan.

(b) By 2:00 p.m., Philadelphia time, on the borrowing date for each proposed
Revolving Credit Advance (including those arising by reason of a Letter of
Credit draw), each Bank shall make available to the Agent, at 123 South Broad
Street, Philadelphia, PA 19109, in funds immediately available to the Agent,
such Bank’s Ratable Share of such Revolving Credit Advance. Upon receipt of such
funds by the Agent and upon the Borrower’s fulfillment of the applicable
conditions set forth in Article VIII hereof, the Agent will immediately make
such funds available to the Borrower. The Agent shall have no obligation to make
funds available to the Borrower in excess of amounts received by it from the
Banks; provided, however, that if one or more Banks fail to make available to
the Agent such Bank’s Ratable Share of such Revolving Credit Advance and the
Agent in its discretion elects to advance the full amount of the Revolving
Credit Advance requested by the Borrower, the Borrower shall be obligated to
repay to the Agent for the Agent’s account the amount, with interest, so
advanced by the Agent and not advanced by the Bank(s) in amounts and at the
times the Borrower otherwise would be obligated to repay such Revolving Credit
Advance.

Section 2.04 Interest On Revolving Credit Balance.

(a) Borrower may elect, in accordance with the terms and conditions set forth
herein, to pay interest on the Revolving Credit Balance or one or more portions
thereof hereunder calculated in accordance with the Prime Rate, the Adjusted
LIBOR Market Index Rate or the Adjusted LIBOR Rate except that Borrower may not
have more than six (6) different Interest Rates outstanding under the Revolving
Credit Facilities at any one time.

(b) Borrower shall pay interest on the unpaid principal amount of the Revolving
Credit Balance as follows:

(i) For Prime Rate Revolving Loans and LIBOR Market Index Rate Revolving Loans,
for the period that begins on the applicable Effective Date and that ends on the
last day of the Prime Rate Interest Period or the LIBOR Market Index Rate
Interest Period, as applicable, at an annual rate equal to the Prime Rate or the
Adjusted LIBOR Market Index Rate, as applicable, payable (A) in arrears on the
last day of each month, beginning on the first of such dates after the
applicable Effective Date and (B) on the last day of the Prime Rate Interest
Period or the LIBOR Market Index Rate Interest Period, as applicable; and

(ii) For LIBOR Revolving Loans, for the period that begins on the Effective Date
and that ends on the last day of the LIBOR Interest Period, at an annual rate
equal to the Adjusted LIBOR Rate applicable to the LIBOR Interest Period.
Interest on LIBOR Revolving Loans shall be payable in arrears if the applicable
LIBOR Interest Period is thirty (30), sixty (60) or ninety (90) days long, on
the last day of the LIBOR Interest Period.

(c) Notwithstanding the above, the Revolving Credit Balance shall bear interest
at the Prime Rate unless Borrower elects, in accordance with Section 3.01 below,
to pay interest on all or a portion of the Revolving Credit Balance at the
Adjusted LIBOR Market Index Rate or the Adjusted LIBOR Rate. Each LIBOR Market
Index Rate Revolving Loan or LIBOR Loan as to which Borrower has elected an
Adjusted LIBOR Market Index Rate or an Adjusted LIBOR Rate, as applicable, shall
continue to bear interest at such rate until the expiration of the Interest
Period selected as being applicable thereto pursuant to Section 3.02. The rate
of interest on the Revolving Credit Notes shall be calculated as set forth in
Articles III and IV hereof and shall be subject to any adjustments due to the
continuance of a Default.

Section 2.05 Issuance of Letters of Credit. Borrower may request the issuance of
a Letter of Credit by a submission to the Agent of a Credit Request and any
application or other document required by the Master Letter of Credit Agreement,
which shall govern all matters relative to the Letters of Credit and shall be in
the form attached hereto as Exhibit 2.05A. Letters of Credit to be issued
pursuant to the provisions of Section 2.01(c) herein shall either be (a) trade
letters of credit with expiry dates not to exceed the sooner of one hundred
eighty (180) days or the Revolving Credit Termination Date or (b) stand-by
letters of credit with expiry dates not to exceed the Revolving Credit
Termination Date. All Letters of Credit issued by First Union on behalf of the
Borrower and outstanding on August 21, 1998 are listed on Exhibit 2.05B. Such
Letters of Credit shall be deemed to be Letters of Credit under this Agreement
and the Master Letter of Credit Agreement.

Section 2.06 Participation in Letters of Credit. Each Bank hereby purchases a
participation, in accordance with its Ratable Share, in all Letters of Credit
including the Letters of Credit issued by First Union on behalf of the Borrower
and outstanding on August 21, 1998. In the event of a Letter of Credit draw
which is deemed to be a Revolving Credit Advance under Section 2.03, each Bank
shall pay to the Agent, in immediately available funds, such Bank’s Ratable
Share as set forth in Section 2.03. In the event of any draw under a Letter of
Credit which is not immediately reimbursed to the Agent by the Borrower, by a
Revolving Credit Advance or otherwise, each Bank shall immediately pay to the
Agent, in immediately available funds, such Bank’s Ratable Share of such draw.

Section 2.07 Use of Proceeds. Subject to Article X hereof, Borrower will use the
proceeds of the Revolving Credit Facilities to (a) refinance Borrower’s current
obligations to the Bank pursuant to the Original Credit Agreement, (b) fund
Borrower’s working capital requirements, and (c) fund Borrower’s general
corporate requirements, including, but not limited to the redemption of shares
of Borrower’s capital stock.

ARTICLE III

INTEREST RATE ELECTIONS AND INTEREST PERIODS

Section 3.01 Interest Rate Elections.

(a) Subject to the terms and conditions set forth herein, Borrower may, by
telephone or telefax (promptly confirmed in writing by an Interest Rate Election
Notice delivered to the Agent, in the form attached as Exhibit 3.01 hereto),
elect that the Revolving Credit Balance or one or more portions thereof bear a
particular Interest Rate or be converted from one Interest Rate to another, or
continue at the same Interest Rate. Such notice shall also specify the Interest
Period elected by the Borrower for such balance or portion thereof. Each
Interest Rate Election Notice shall be irrevocable and shall be delivered to the
Agent not later than 10:00 A.M., Philadelphia time:

(i) For a Prime Rate Loan or a LIBOR Market Index Rate Revolving Loan, on the
same Business Day as the proposed Effective Date for such Prime Rate Loan or
LIBOR Market Index Rate Revolving Loan; and

(ii) For a LIBOR Loan, at least three (3) Business Days prior to the proposed
Effective Date for such Loan.

(b) (i) Each Prime Rate Revolving Loan and each LIBOR Market Index Rate
Revolving Loan shall be in an aggregate principal amount of $100,000 or a
multiple of $50,000 in excess thereof, and any Prime Rate Revolving Loan or
LIBOR Market Index Rate Revolving Loan which is converted from a LIBOR Loan
shall be in an aggregate principal amount of $100,000 or multiples of $50,000 in
excess thereof (provided, however, that, following such conversion, the amount
remaining as a LIBOR Loan shall not be less than $500,000); and

(ii) Each LIBOR Revolving Loan shall be in an aggregate principal amount of
$1,000,000 or a multiple of $500,000 in excess thereof.

(c) Notwithstanding the foregoing:

(i) In the case of conversion of a LIBOR Revolving Loan to a Loan bearing
interest at a different Interest Rate, the Effective Date for the new Interest
Period may not be any day other than the day after the expiration of the
Interest Period relating to the Loan being converted;

(ii) At the end of any applicable LIBOR Interest Period, the relevant LIBOR
Revolving Loan will convert to a Prime Rate Revolving Loan unless the Borrower
notifies the Bank pursuant to an Interest Rate Election Notice that Borrower is
selecting a new Interest Rate option and a new Interest Period; and

(iii) At no time shall there be outstanding more than six (6) different Interest
Rates outstanding under the Revolving Credit Facilities.

Section 3.02 Interest Periods.

(a) In the case of Prime Rate Revolving Loans, the Prime Rate Interest Period
shall be any period of time during which the Interest Rate on a Loan is not
calculated with reference to the Adjusted LIBOR Rate or the Adjusted LIBOR
Market Index Rate. In the case of LIBOR Market Index Rate Revolving Loans, the
LIBOR Market Index Rate Interest Period means any period of time during which
the Interest Rate on a Loan is calculated with reference to the Adjusted LIBOR
Market Index Rate.

(b) In the case of LIBOR Revolving Loans, the LIBOR Interest Period shall mean
the period commencing on the date such Loan is made and ending, as the Borrower
may select, pursuant to Section 2.04, on the thirtieth (30th), sixtieth (60th)
and ninetieth (90th) day thereafter.

(c) Notwithstanding the above:

(i) Any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Business Day;

(ii) Any Interest Period that begins before the Revolving Credit Termination
Date and would otherwise end after the Revolving Credit Termination Date shall
end on the Revolving Credit Termination Date; and

(iii) Interest shall accrue from and including the first day of each Interest
Period (which must be a Business Day) to, but excluding, the day on which such
Interest Period expires.

Section 3.03 Procedures Applicable to Interest Rates.

(a) The Agent shall determine each Interest Rate hereunder in accordance with
Article IV and its determination thereof shall be conclusive in the absence of
manifest error.

(b) If Borrower has failed to elect properly the Adjusted LIBOR Market Index
Rate the Adjusted LIBOR Rate with the applicable Interest Period for the
Revolving Credit Balance or any portion thereof, and the Agent so informs
Borrower, then Borrower shall be deemed to have waived its rights hereunder and
to have requested that the Prime Rate shall apply to such balance or portion
thereof until Borrower shall have given a proper Interest Rate Election Notice.

ARTICLE IV

CALCULATION OF ADJUSTED LIBOR RATE

Section 4.01 Adjusted LIBOR Rate. The “Adjusted LIBOR Rate” applicable to any
LIBOR Interest Period means the rate of interest determined pursuant to the
following formula:

         
R
  =   [ LIBOR Rate ] + Z
[ 1.00 X ]
 
       
R
X
Z
  =
=
=   Adjusted LIBOR Rate
Eurocurrency Reserve Requirement
Applicable Margin

“Eurocurrency Reserve Requirement” means, for any LIBOR Loan for any LIBOR
Interest Period relating thereto, the daily average of the stated maximum rate
(expressed as a decimal) at which reserves (including any marginal,
supplemental, or emergency reserves) are required to be maintained during such
LIBOR Interest Period under Regulation D by member banks of the Federal Reserve
System for new non personal time deposits in the amount of $100,000 or more and
with a maturity comparable to the LIBOR Interest Period of such LIBOR Loan.
Without limiting the effect of the foregoing, the Eurocurrency Reserve
Requirements shall reflect any other reserves required to be maintained by such
member bank against any category of liabilities which includes deposits by
reference to which the LIBOR Interest Rate for LIBOR Loans is to be determined;
or any category of extension of credit or other assets that include LIBOR Loans.

“Applicable Margin” shall be calculated as set forth below and shall
automatically change as the ratio of Consolidated Funded Debt to Consolidated
EDITDA changes (Consolidated EBITDA shall be the sum of quarterly EBITDA for the
most recent four (4) quarters), provided that, for purposes of this calculation,
Consolidated Funded Debt shall be net of cash and cash equivalents shown on
Borrower’s consolidated financial statements as of the date of such calculation:

     
Consolidated Funded
Debt/Consolidated EBITDA
 
Applicable Margin
 
   
 
   
<.5x
  65 bps
 
   
 
   
>=.5x<1.50x
  85 bps
 
   
 
   
>=1.50x<2.00x
  110 bps
 
   
 
   
>=2.00x
  150 bps
 
   

Section 4.02 Special Provisions for LIBOR Loans.

(a) If any Regulatory Change shall make it (or in the good faith reasonable
judgment of any Bank shall raise a substantial question as to whether it is)
unlawful for any Bank to make, maintain or fund LIBOR Loans, then (i) such Bank
shall promptly notify the Agent and the Agent shall promptly notify each of the
other parties hereto, (ii) the obligation of all Banks to make or maintain LIBOR
Loans shall, upon the effectiveness of such event, be suspended for the duration
of such unlawfulness (or until such Bank is no longer a party to this
Agreement), and (iii) on the last day (or, if earlier, on such date as may be
required by the Regulatory Change) of the Interest Period(s) for each borrowing
of LIBOR Loans, such LIBOR Loans shall be repaid in full, or if not so repaid,
converted automatically to Prime Rate Loans (unless such Bank is no longer a
party to this Agreement on such date(s)). Any Bank that has given a notice of
unlawfulness pursuant to clause (i) of the foregoing sentence shall rescind such
notice promptly upon the cessation of such unlawfulness by giving notice to each
of the other parties hereto.

(b) If prior to the first day of any Interest Period for any LIBOR Loans:

(i) The Agent determines (which determination shall be binding and conclusive on
all parties) that deposits (in the applicable amounts) are unavailable or are
not generally being offered in the relevant market for such Interest Period or
that by reason of circumstances affecting the relevant markets adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate; or

(ii) Any Bank advises the Agent that (A) the LIBOR Rate, as determined by the
Agent, will not adequately and fairly reflect that cost to such Bank of
maintaining or funding such Loans or (B) that the making or funding of LIBOR
Loans has become impracticable as a result of an event occurring after the date
of this Agreement which in the opinion of such Bank materially affects such
Loans;

then, the Agent shall promptly notify the other parties thereof and, so long as
such circumstances shall continue, no Bank shall be under any obligation to make
LIBOR Loans so affected.

(c) If any Regulatory Change:

(i) Shall subject any Bank (or any lending office of such Bank) to any tax, duty
or other charge with respect to its LIBOR Loans hereunder or its obligation to
make LIBOR Loans hereunder, or shall change the basis of taxation of payments to
any Bank (or any lending office of such Bank) of the principal of or interest on
its LIBOR Loans or any other amounts due under this Agreement in respect of its
LIBOR Loans or its obligation to make LIBOR Loans hereunder (except for changes
in the rate of tax on the overall net income of such Bank or its lending office
imposed by the jurisdiction in which such Bank’s principal executive office or
lending office is located); or

(ii) Shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of the LIBOR
Rate for any applicable Loan), special deposit, special assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Bank (or any lending office of such Bank) with respect to its
LIBOR Loans or obligations hereunder to make LIBOR Loans; or

(iii) Shall impose on any Bank (or any lending office of such Bank) any other
condition affecting its LIBOR Loans, or its obligations hereunder to make LIBOR
Loans;

and the result of any of the foregoing is to increase the cost to (or to impose
a cost on) such Bank (or any lending office of such Bank) of making or
maintaining any LIBOR Loan hereunder, or to reduce the amount of any sum
received or receivable by such Bank (or any lending office of such Bank) under
this Agreement or under its Notes with respect thereto, within ten (10) Business
Days after receipt of written demand by such Bank, the Borrower shall pay
directly to such Bank such additional amount or amounts as will (in the
reasonable determination of such Bank) compensate such Bank for such increased
cost or such reduction; provided that, upon notice thereof by any Bank, Borrower
may repay in full such LIBOR Loans or convert such LIBOR Loans to Prime Rate
Loans without incurring any additional costs under subsection (e)(i) below.
Notwithstanding the above, to the extent that such Bank can without unreasonable
expense or any other disadvantage (as determined by such Bank), shift such Loan
to another office which would not be subject to such requirements, such Bank
will make reasonable efforts to effectuate such change. A certificate of any
Bank setting forth the amount or amounts (including calculations thereof in
reasonable detail) necessary to compensate such Bank as set forth in this
Section 4.04(c) shall be submitted by such Bank to the Agent and the Borrower
and shall, in the absence of manifest error, be conclusive and binding on the
Borrower.

(d) In the event any Bank shall have reasonably determined (which determination
shall be binding and conclusive on all parties) that Section 4.02(c) might
become applicable, then, such Bank shall promptly notify the other parties
thereof and, so long as the circumstances giving rise to such determination
shall continue, no Bank shall be under any obligation to make any LIBOR Loans.

(e) In the event any Bank shall incur any loss or expense incurred by reason of
the liquidation or redeployment of deposits or other funds acquired by such Bank
to make or maintain any portion of any LIBOR Loan hereunder as a result of:

(i) Any payment or prepayment of the principal amount of any LIBOR Loan
hereunder on a date other than the scheduled last day of the Interest Period
applicable thereto (except as provided in Section 5.04); or

(ii) Any LIBOR Loan hereunder not being borrowed in accordance with the Credit
Request or Interest Rate Election Notice therefor;

then, within ten (10) Business Days after receipt by the Borrower of written
demand by such Bank, the Borrower shall pay directly to such Bank such amount as
will (in the reasonable determination of such Bank) reimburse such Bank for such
loss or expense. A statement as to any such loss or expense (including
calculations thereof in reasonable detail) shall be submitted by such Bank to
the Agent and the Borrower and shall, in the absence of manifest error, be
conclusive and binding on the Borrower.

(f) (i) (A) If any Bank shall have determined that the adoption after the date
hereof of any law, rule, regulation or guideline regarding capital adequacy, or
any change in any of the foregoing or in the interpretation or administration of
any of the foregoing by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Bank (or any lending office of such Bank) or such Bank’s holding company
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Bank’s capital
or on the capital of the Bank’s holding company if any, as a consequence of the
LIBOR Loans made by such Bank pursuant hereto to a level below that which such
Bank or its holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Bank’s policies and the policies of
such Bank’s holding company with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time the Borrower shall
pay to such Bank on demand such additional amount or amounts as will compensate
such Bank or its holding company for any such reduction suffered; provided,
however, that the foregoing shall be applicable only to the extent that such
Bank makes similar assessments against other borrowers similarly situated.

(B) A certificate of such Bank setting forth such amount or amounts and such
details as reasonably requested by the Borrower as shall be necessary to
compensate such Bank or its holding company as specified above shall be
delivered to the Borrower and shall be conclusive, absent manifest error. The
Borrower shall pay such Bank the amount shown as due on any such certificate
delivered by such Bank within ten (10) days after the Borrower’s receipt of the
same.

(C) Failure on the part of any Bank to demand compensation for increased costs
(excluding overhead) or reduction in amounts received or receivable or reduction
in return on capital with respect to any period within one hundred and eighty
(180) days prior to demand shall not constitute a waiver of such Bank’s right to
demand compensation with respect to such period or any other period.

(ii) If any governmental action described in subsection (f)(i) above is
successfully challenged by any Person, and as a consequence thereof any Bank
becomes entitled to recover any costs with respect to which it has been
compensated by the Borrower, such Bank shall promptly repay the Borrower such
amount as it shall have received from the Borrower by way of such compensation.

(g) In the event Borrower shall have requested a quotation of an Adjusted LIBOR
Rate and the Agent shall have reasonably determined that Eurodollar deposits
equal to the amount of the specified balance, balances or portion and for the
Interest Period specified are unavailable or that by reason of circumstances
affecting Eurodollar markets, adequate and reasonable means do not exist for
ascertaining an Adjusted LIBOR Rate applicable to the specified Interest Period
and therefore that a LIBOR Loan cannot be made at such time, the Agent shall
promptly give notice of such determination to Borrower. A determination by the
Agent hereunder shall be conclusive and binding upon Borrower.

(h) In the event that it becomes unlawful for the Agent or any Bank to maintain
Eurodollar deposits sufficient to fund any balance or portion subject to an
Adjusted LIBOR Rate, then the Agent or any Bank shall immediately notify
Borrower that the Agent’s or any Bank’s obligations hereunder to apply the
Adjusted LIBOR Rate to any balance or portion shall be suspended until such time
as the Agent or any Bank may again cause an Adjusted LIBOR Rate to be applicable
to any balance or portion which shall then be subject to the Prime Rate.

Section 4.03 Default Rate. Notwithstanding any other provision hereof to the
contrary, any principal, and to the extent permitted under applicable law,
interest, of or on the Revolving Credit Balance and any other Obligation to the
Banks or the Agent which is not paid in full when due shall bear interest at a
rate per annum not to exceed two percent (2%) per annum in excess of the greater
of (a) the Prime Rate or (b) the Adjusted LIBOR Market Index Rate, in effect
from time to time; provided that no interest shall accrue hereunder in excess of
the maximum rate permitted by law. Such Default Rate shall change immediately
whenever there is a change in the Prime Rate or the Adjusted LIBOR Market Index
Rate, and such interest shall be payable by Borrower on demand.

ARTICLE V

REPAYMENTS AND PREPAYMENTS; GENERAL

MATTERS WITH RESPECT TO THE CREDIT FACILITIES

Section 5.01 Optional Principal Repayments. Subject to the other terms and
conditions set forth herein:

(a) Borrower shall have the right from time to time, and at any time, by one
(1) Business Day’s prior written notice to the Agent, to repay in whole or part
any Prime Rate Loans or LIBOR Market Index Rate Revolving Loans then
outstanding.

(b) Subject to Article IV, Borrower shall have the right from time to time, and
at any time, by one (1) Business Day’s prior written notice to the Agent, to
repay in whole or in part any LIBOR Loans then outstanding.

(c) Upon receipt of a notice of optional repayment of any Loan pursuant to this
Section 5.01, the Agent shall notify each Bank of the contents thereof and of
such Bank’s Ratable Share of such repayment and such notice of optional
repayment shall not thereafter be revocable.

Section 5.02 Mandatory Repayments of Credit Facilities.

(a) On the Revolving Credit Termination Date, Borrower shall repay in full the
aggregate outstanding principal amount of all Revolving Credit Notes and all
other Obligations, including a payment equal to the aggregate undrawn stated
amounts of all outstanding Letters of Credit.

Section 5.03 Computation of Interest. Interest on all Credit Facilities and on
any other amounts due to the Agent or the Banks pursuant to this Agreement shall
be computed on the basis of a year of 360 days for the actual number of days
elapsed.

Section 5.04 General Provisions as to Payments and Prepayments. Borrower shall
make each payment with respect to any Loan or other Obligation hereunder,
whether principal or interest, whether due at the date of maturity thereof or by
declaration, acceleration or otherwise, and each mandatory and optional
prepayment or repayment hereunder, not later than 12:00 noon on the date when
due, in Federal or other funds immediately available in Philadelphia,
Pennsylvania, to the Agent at its address following its signature hereto, or at
such other address as the Agent shall by notice in writing advise Borrower.
Borrower hereby irrevocably authorizes the Agent and each Bank to charge,
without prior notice to Borrower, the entire balance in any account of Borrower
with any Bank, during the continuance of any Default, to make payments on any
Obligations then due. Any payment so charged shall be promptly paid over to the
Agent for application to the Obligations in accordance with Section 11.02(b)
hereof.

Section 5.05 Payment on Non Business Day. Whenever any payment to be made
pursuant to this Agreement or the Notes or any other Loan Document shall be due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or other amounts due hereunder or under
such Note or Loan Document, as the case may be.

Section 5.06 Independent Certified Public Accountants. All references herein to
independent certified public accountants of Borrower shall mean KPMG LLP or such
other independent public accountants of recognized standing selected by Borrower
which are commonly referred to as the Big Four.

Section 5.07 Reference to Time. All references to a time of day herein shall be
deemed to be references to the time in Philadelphia, Pennsylvania, unless
otherwise specified.

ARTICLE VI

FEES AND INDEMNIFICATIONS

Section 6.01 Unused Facility Fee. Borrower shall pay to the Agent, to be
distributed by the Agent to each Bank according to its Ratable Share, a
nonrefundable unused facility fee equal to .125% on the amount of any and all
unused Credit Facilities, payable quarterly in arrears, with the first payment
due on July 1, 2006 and thereafter, on the first day of each October, January
and April thereafter and on the Revolving Credit Termination Date.

Section 6.02 Letters of Credit Fee. Borrower hereby agrees to pay to the Agent,
to be distributed by the Agent to each Bank according to its Ratable Share, a
letter of credit commission (a) for standby Letters of Credit issued on or after
March 6, 2004 or any renewals of standby Letters of Credit issued prior to
March 6, 2004, at a rate equal to the Applicable Margin in effect at the time of
the issuance or renewal of any Letter of Credit, and (b) for trade Letters of
Credit issued (i) prior to March 6, 2004 (and any subsequent renewals of such
Letters of Credit) or (ii) on or after March 6, 2004, at the rate of one-quarter
percent (1/4%) per annum of the face amount of each trade Letter of Credit for
the period (including renewal periods) during which any such Letter of Credit is
outstanding.

Section 6.03 Other Fees and Reimbursements. Borrower agrees, in consideration of
the Credit Facilities:

(a) To pay such funds as shall be required to reimburse all reasonable and
necessary out of pocket fees and expenses (including without limitation legal
expenses) incurred by the Agent and the Banks in connection with the amendment,
administration and enforcement of the Loan Documents and/or the enforcement and
protection of the Agent’s and the Banks’ rights hereunder and thereunder, before
or after any Default, payable promptly after receipt of the invoice therefor;
and

(b) To indemnify, defend and hold harmless the Agent and each of the Banks, and
each of their directors, officers, employees and agents, on demand, from and
against any and all losses, claims, obligations, damages, liabilities, expenses
or disbursements of any kind and nature whatsoever (including but not limited to
reasonable fees and disbursements of counsel, interest, penalties, and amounts
paid in settlement) (“Losses”) which may be imposed on, incurred by or asserted
against the Agent or any Bank, or any director, officer, employee or agent
thereof, in any way related to or arising out of (i) this Agreement or the Loan
Documents or any other documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or the enforcement of
any of the terms hereof or thereof or of any such other documents, and (ii) any
of the operations of Borrower and its Subsidiaries and the use of their
properties, whether owned or leased, including without limitation any claim or
other loss arising under any applicable environmental laws and regulations
whether or not the Agent shall have exercised any right to take possession of
any property; all of the foregoing shall apply notwithstanding any negligence of
the Agent, any Bank or any director, officer, employee or agent thereof, or any
action taken or omitted by such party; except only such Losses which Borrower
proves were clearly and directly a result of such party’s gross negligence or
willful misconduct.

ARTICLE VII

CONDITIONS OF LENDING

The Banks shall not make the Credit Facilities available on the Closing Date and
shall not make any Revolving Credit Advances or issue any Letters of Credit on
or after the Closing Date, unless and until each of the following events shall
have occurred, and each of the following documents shall have been received by
the Banks, in form and substance reasonably satisfactory to the Banks, and duly
executed and/or notarized by the intended signatories thereto, and when
appropriate, in proper form for filing or recording:

Section 7.01 Execution of Principal Loan Documents. Upon or prior to the
execution and delivery of this Agreement, the Agent must receive:

(a) The Third Amended and Restated Credit Agreement;

(b) For each Bank, a Revolving Credit Note, dated the date hereof, and complying
with the provisions of Section 2.02;

(c) The Master Letter of Credit Agreement;

(d) A Surety Agreement with respect to the Obligations and a related Subrogation
and Contribution Agreement executed by each Subsidiary of Borrower listed on
Exhibit 7.01(d) hereof; and

(e) Copies of the Senior Notes as executed and evidence that Borrower has
received the funds relating thereto.

Section 7.02 Ancillary Loan Documents.

(a) A favorable opinion of counsel for Borrower as to such matters as the Banks
may reasonably request;

(b) A certificate, dated the Closing Date, of a responsible officer of Borrower
and each Subsidiary certifying as true and correct (i) the certificate of
incorporation, as certified by the Secretary of State of the state of
incorporation, of Borrower and each Subsidiary; (ii) good standing certificates
with respect to Borrower and each Subsidiary from the Secretary of State of the
state in which Borrower and each Subsidiary are incorporated and in each state
in which Borrower and each Subsidiary are required to qualify to do business;
(iii) the bylaws of Borrower and each Subsidiary, (iv) the names, incumbency and
signatures of the officers of Borrower and each Subsidiary authorized to execute
this Agreement and the Loan Documents, upon which the Banks may conclusively
rely until they shall receive a further certificate of Borrower and each
Subsidiary amending the prior certificate, (v) resolutions of the Board of
Directors of the Borrower and each Subsidiary, authorizing, as appropriate, the
consummation of the Loans, and all related transactions and the execution of
this Agreement and the Loan Documents and all documents related thereto,
(vi) all documents evidencing other necessary corporate action and governmental
and other approvals, if any, with respect to the foregoing transactions;

(c) A true and complete Compliance Certificate, dated the Closing Date, executed
by Borrower certifying that (i) no Event of Default has occurred and is
continuing, (ii) there has been no material adverse change in the Borrower’s
consolidated business, operations, properties or condition, financial or
otherwise, since December 31, 2005, and (iii) all representations, warranties
and covenants made by Borrower in the Agreement are true and correct in all
material respects (except that with respect to the Exhibits to this Agreement,
there has been no material adverse change in such Exhibits since the date of the
most recent annual update of such Exhibits pursuant to Section 9.03(a)(ii), and
all conditions precedent to the Banks’ obligations thereunder, have been
satisfied or waived by the Agent in writing; and.

Section 7.03 Financial Information.

(a) The Financial Statements.

Section 7.04 Advances and Letters of Credit. The Banks and the Agent shall not
make any Revolving Credit Advances or issue any Letter of Credit unless and
until the Agent has received:

(a) A properly completed Credit Request from the Borrower; and

(b) If the Agent shall so request, in its discretion, a true and complete
Compliance Certificate from the Borrower, dated the date of the Credit Request
certifying that (i) no Event of Default has occurred and is continuing and
(ii) there has been no material adverse change in the Borrower’s consolidated
business, operations, properties financial condition, assets or nature of
assets, since the date of the last financial statement, and (iii) all
representations, warranties and covenants made by Borrower in the Agreement are
true and correct in all material respects (except that with respect to the
Exhibits to this Agreement, there has been no material adverse change in such
Exhibits since the date of the most recent annual update of such Exhibits
pursuant to Section 9.03(a)(ii) herein), and all conditions precedent to the
Banks’ obligations thereunder, have been satisfied or waived by the Agent in
writing.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Agent and the Banks as follows:

Section 8.01 Organization and Authority. Borrower and each Subsidiary are a
corporation duly organized, validly existing and in good standing under the laws
of their respective state of incorporation or organization with full power and
authority to own and operate their respective properties and to carry on their
respective businesses as and where presently conducted, to enter into and to
perform their respective obligations under this Agreement and the Loan
Documents, and to consummate the transactions contemplated hereby and thereby.
Borrower and each Subsidiary are duly qualified or otherwise authorized to do
business as a foreign corporation or partnership and are in good standing in the
jurisdictions set forth in Exhibit 8.01, which are the only jurisdictions
(domestic or foreign) in which the businesses of Borrower and each Subsidiary
are conducted or the assets of Borrower and each Subsidiary are located and in
which such qualification or authorization is required by law and with respect to
which the failure to so qualify or be authorized would have a material adverse
effect on the properties, assets, business, operations or financial condition of
Borrower and each Subsidiary. Except as shown in Exhibit 8.01, neither Borrower
nor any Subsidiary has any direct or indirect equity interest in any
corporation, partnership, joint venture or other entity or business enterprise
other than non business passive investments or the ownership of five percent
(5%) or less of any class of stock of a corporation that is listed for trading
on a national stock exchange or the NASDAQ system.

Section 8.02 Authorization and Binding Nature of Loan Documents. The execution,
delivery and performance of this Agreement and of the Loan Documents by Borrower
and each Subsidiary have been duly authorized by all necessary actions, and this
Agreement and the Loan Documents have been duly executed and delivered by
Borrower and each Subsidiary and constitute the valid, binding and enforceable
obligations of Borrower and each Subsidiary, subject to bankruptcy, insolvency
and other similar laws and to general equitable principles.

Section 8.03 No Conflicts.

(a) The execution, delivery and performance of this Agreement and the Loan
Documents by Borrower and each Subsidiary and the consummation of the
transactions contemplated hereby and thereby do not and will not (with or
without the giving of notice) (i) conflict with the Articles of Incorporation or
By Laws of Borrower or any Subsidiary; (ii) conflict with, or result in the
breach or termination of, or constitute a default under, (A) any authorization,
permit, lease, agreement, contract, commitment or other instrument, or (B) any
order, judgment, injunction or decree of any court or Governmental Authority,
foreign or domestic, to which Borrower or any Subsidiary is a party or by which
any of Borrower’s or any Subsidiary’s assets or properties are bound, where such
conflict, breach, termination or default could have a material adverse effect on
Borrower’s or any Subsidiary’s ability to consummate the transactions to be
performed by it pursuant to this Agreement and the Loan Documents, or upon the
properties, assets, business, operations or financial condition of Borrower and
its Subsidiaries taken as a whole; (iii) to its knowledge, constitute a
violation of any law, statute or regulation of any Governmental Authority,
domestic or foreign, applicable to Borrower or any Subsidiary, the enforcement
of which could have a material adverse effect on Borrower’s or any Subsidiary’s
ability to consummate the transactions to be performed by it pursuant to this
Agreement and the Loan Documents, or upon the properties, assets, business,
operations or financial condition of Borrower and its Subsidiaries taken as a
whole; (iv) result in the creation of any material lien, charge or encumbrance
upon any of Borrower’s or any Subsidiary’s assets (other than those created
hereunder); or (v) except as set forth in Exhibit 8.03, give to others any
rights, including rights of termination, cancellation or acceleration, in or
with respect to Borrower’s or any Subsidiary’s assets.

(b) Except as set forth in Exhibit 8.03, neither Borrower nor any Subsidiary has
received any notice of violation of, and neither Borrower nor any Subsidiary is
in violation of, any applicable law, statute, ordinance, order, rule or
regulation, or any judgment entered by any federal, state, local or foreign
court or Governmental Authority, relating in each case to the operation, conduct
or ownership of the properties or businesses of Borrower and each Subsidiary,
the failure to comply with which could have a material adverse effect on the
properties, assets, business, operations or financial condition of Borrower and
its Subsidiaries taken as a whole, including but not limited to the federal
antitrust laws, the state antitrust laws, the federal securities laws, the state
securities laws (so called “Blue Sky” and similar laws), the Occupational Safety
and Health Act, and all other federal, state or local laws, regulations or
ordinances pertaining to the businesses of the Borrower and each Subsidiary.

(c) Except as set forth in Exhibit 8.03, (i) no proceeding is pending or, to
Borrower’s knowledge, threatened by any Person seeking to revoke or deny the
renewal of any authorization or permit necessary to the current operations of
Borrower and each Subsidiary; and (ii) neither Borrower nor any Subsidiary has
been advised by any relevant authority that any authorization or permit
necessary to the current operations of Borrower and each Subsidiary will not in
the ordinary course be renewed upon its expiration or that, by virtue of the
transactions contemplated hereby, the authorizations or permits necessary to the
current operations of Borrower and each Subsidiary will not be granted or
renewed where, with respect to clauses (i) or (ii) above, the revocation, denial
or failure to renew or obtain any such authorization or permit, individually or
in the aggregate, would have a material adverse effect on the properties,
assets, business, operations or financial condition of Borrower and its
Subsidiaries taken as a whole. All authorizations and permits necessary to the
operations of Borrower and each Subsidiary are, except as otherwise noted in
Exhibit 8.03, in full force and effect, and, except as otherwise noted on
Exhibit 8.03, neither the Borrower nor any Subsidiary has received any notice,
written or oral, of any claim or charge that Borrower or any Subsidiary is
currently in violation of or in default under any authorization or permit
necessary to the past operations of Borrower and each Subsidiary which could
have such a material adverse effect.

Section 8.04 Consents. No consent, approval or authorization of, or designation,
declaration or filing with, any Governmental Authority or other Person is
required on the part of Borrower or any Subsidiary in connection with the
execution, delivery and performance of this Agreement or the Loan Documents,
except for those consents or approvals which are listed on Exhibit 8.04, all of
which have been duly obtained.

Section 8.05 Financial Information. The consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 2005, and the related
consolidated statements of income, statements of changes in shareholders’
equity, and statements of cash flows for the fiscal years then ended, certified
by Borrower’s independent certified public accountants, copies of which have
been delivered to the Banks, fairly present, in conformity with generally
accepted accounting principles, consistently applied, the consolidated financial
position of the Borrower and its Subsidiaries as of such dates and the
consolidated statements of income, statements of changes in shareholders’
equity, and statements of cash flows of the Borrower and its Subsidiaries for
such fiscal year.

Section 8.06 Absence of Certain Developments. Since December 31, 2005, there has
not been any material adverse change in the properties, assets, business,
operations or financial condition of Borrower or any Subsidiary except as set
forth in Exhibit 8.06.

Section 8.07 Material Leases and Contracts.

(a) To Borrower’s knowledge, all leases and other contracts, commitments and
agreements of the Borrower and each Subsidiary are valid, binding and
enforceable in accordance with their terms, subject to bankruptcy, insolvency
and other similar laws and to general equitable principles, except to the extent
that the failure, individually or in the aggregate, of any such lease, contract,
commitment or agreement to be valid, binding and enforceable could not have a
material adverse effect on the properties, assets, business, operations or
financial condition of Borrower and its Subsidiaries taken as a whole. Except as
set forth in Exhibit 8.07, to Borrower’s knowledge, there are no defaults or,
threatened defaults under any lease or other contract, commitment or agreement
by Borrower or any Subsidiary or, any other party thereto which default or
defaults could, individually or in the aggregate, have a material adverse effect
on the properties, assets, business, operations or financial condition of
Borrower and its Subsidiaries taken as a whole.

(b) Except as set forth in Exhibit 8.07, neither the Borrower nor any Subsidiary
participates in, or is bound by or subject to any of the following: (i) any
agreement, contract or commitment which, if terminated by Borrower or any
Subsidiary, would result in an obligation on the part of Borrower or any
Subsidiary to pay more than $500,000; (ii) any agreement of guarantee or
indemnification by or on behalf of Borrower or any Subsidiary running to any
Person which involves, individually or in the aggregate, a potential liability
of Borrower or any Subsidiary of more than $250,000; (iii) any Indebtedness of
or on behalf of Borrower or any Subsidiary for borrowed money except as
specifically permitted by Section 10.05; (iv) any Indebtedness of Borrower or
any Subsidiary of whatsoever nature (including, without limitation, open account
indebtedness) to its shareholders, or any agreement, contract or commitment
between Borrower or any Subsidiary and its shareholders; (v) any agreement,
contract or commitment containing any covenant limiting the freedom of Borrower
or any Subsidiary or its shareholders to engage in any line of business or
compete with any Person or in any geographic area; (vi) any agreement, contract
or commitment relating to the disposition or acquisition of the assets of, or
any interest in, the Borrower or any Subsidiary; or (vii) any agreement,
contract or commitment relating to capital expenditures and/or involving future
payments which, individually or collectively, in additional to all other future
payments under all other agreements, contracts or commitments relating to the
same capital project, exceed $500,000.

Section 8.08 ERISA Matters.

(a) Neither Borrower nor any Related Party maintains or contributes to or has
any obligation to any Person (including current and former employees) under any
Plan other than those listed on Exhibit 8.08 hereto. No Plan listed on
Exhibit 8.08 is a Multiemployer Plan or a Pension Benefit Plan subject to
Section 412 of the Code or Title IV of ERISA. All of Borrower Plans have been
maintained and administered by the Borrower and/or Related Parties in material
compliance with ERISA, the Code, and the Uniformed Services Employment and
Reemployment Rights Act, to the extent applicable. Neither Borrower nor any
Related Party has failed to make any contribution or pay any amounts due and
owing as required by the terms of any Borrower Plan which would have a material
adverse effect on the Borrower.

(b) Except as disclosed on Exhibit 8.08 hereto, each Pension Benefit Plan listed
on Exhibit 8.08 (and all amendments thereto) that is intended to qualify under
section 401 of the Code has been determined by the IRS to so qualify and the
trusts created thereunder (and all amendments thereto) have been determined by
the IRS to be exempt from tax under the provisions of section 501 of the Code,
and to the knowledge of Borrower or any Related Parties, nothing has occurred
which would cause the loss of such qualification or the imposition of any
material liability or penalty under the Code. Each Pension Benefit Plan listed
on Exhibit 8.08 (and any amendment thereto) that is intended to qualify under
section 401 of the Code which has not been determined by the IRS to qualify
under section 401 of the Code and the trusts created thereunder (and any
amendment thereto) which have not been determined to be exempt from tax under
section 501 of the Code, have been, or will be submitted to the IRS for such
determination before the expiration of the time period established in section
401(b) of the Code and the regulations promulgated thereunder.

(c) Except as disclosed on Exhibit 8.08, all Welfare Benefit Plans listed on
Exhibit 8.08 are fully insured, and all premium payments required to be made to
date under such Welfare Benefit Plans have been made by the Borrower and/or
Related Parties on a timely basis. The Borrower and/or Related Parties have in
all material respects complied with the health care continuation requirements
under Sections 4980B and/or 162(k) of the Code and any proposed or final
regulations promulgated thereunder.

(d) The Borrower and/or Related Parties do not, to the knowledge of Borrower or
any Related Party, participate in any Plan in which a “disqualified person” or
“party in interest” with respect to any Plan have engaged in a “prohibited
transaction” (as such terms are defined in section 4975 of the Code and Title I
of ERISA) which would subject Borrower or any Related Party (after giving effect
to any exemption) to a tax on prohibited transactions imposed by section 4975 of
the Code or to any other liability under Title I of ERISA.

(e) No Pension Benefit Plan subject to Title IV of ERISA or any trust created
under any such Plan which has been maintained or contributed to by Borrower or
any Related Party at any time since the effective date of ERISA has been
terminated, except as set forth in Exhibit 8.08. Any such termination has
received approval from the IRS and the Pension Benefit Guaranty Corporation
(“PBGC”). To the knowledge of the Borrower, there are no circumstances pursuant
to which the Borrower or any Related Party has or may incur any material
liability under Sections 4062, 4063 or 4064 of ERISA.

(f) There are no actions, suits, investigations or proceedings, pending or, to
the knowledge of the Borrower or any Related Parties threatened against, or
affecting any Borrower Plan, the assets of any Borrower Plan or any Borrower
Plan fiduciary, at law or in equity, by or before any court or governmental
department, agency or instrumentality that could result in any material
liability to Borrower or any Related Party, and Borrower and Related Parties are
not aware of any basis for any such action, suit, investigation, or proceeding.
There are presently no outstanding judgments, decrees or orders of any court or
any government or administrative agency against or affecting any Borrower Plan,
the assets of any Borrower Plan or any Borrower Plan fiduciary that will or
could result in any material liability to Borrower or a Related Party.

(g) The execution and delivery of this Agreement, the other Loan Documents and
the consummation of the transactions contemplated thereby, will not involve any
transaction which will be prohibited by Section 406 of ERISA or in connection
with which a tax could be imposed pursuant to section 4975 of the Code.

(h) Neither Borrower nor any Related Party maintains retired life and retired
health insurance plans which provide for continuing benefits or coverage for any
participant or any beneficiary of a participant after such participant’s
termination of employment.

Section 8.09 Litigation; Compliance with Law.

(a) There are no judicial or administrative actions, proceedings or
investigations pending or, to the knowledge of Borrower, threatened, that
question the validity of this Agreement and the Loan Documents, or any action
taken or to be taken by Borrower or any Subsidiary in connection with this
Agreement and the Loan Documents.

(b) Except for matters covered by insurance or not covered by reason of an
insurance deductible, or except as disclosed on Exhibit 8.09 hereto, there are
no suits, actions or legal, administrative, arbitration or other proceedings or
governmental investigations pending or, to the knowledge of Borrower threatened,
and there are no orders, injunctions or decrees outstanding against Borrower or
any Subsidiary.

Section 8.10 Tax and Other Returns and Reports. Except as set forth in
Exhibit 8.10:

(a) All federal, state, local and foreign tax returns and tax reports (or
extensions relating thereto) required to be filed by Borrower or any Subsidiary
have been filed on a timely basis with the appropriate governmental agencies in
all jurisdictions in which such returns and reports are required to be filed,
and all such returns and reports were true and correct in all material respects
when filed;

(b) All federal, state, local and foreign income, profits, franchise, sales,
use, premium, occupancy, property, severance, excise, withholding, value added
and other taxes (including interest and penalties) due from Borrower or any
Subsidiary (A) have been fully and timely paid or adequately provided for on the
Financial Statements or on the books and records of Borrower or its
Subsidiaries, as appropriate, in all material respects, or (B) are being
contested in good faith by appropriate proceedings and are not material,
individually or in the aggregate, to Borrower or any Subsidiary;

(c) No material issues have been raised with a representative or employee of
Borrower or any Subsidiary (and are currently pending) by the Internal Revenue
Service or any other taxing authority in connection with any of the returns and
reports referred to in the foregoing clause (i) or otherwise;

(d) No waivers of statutes of limitation have been given or requested with
respect to Borrower or any Subsidiary in connection with any tax returns
covering Borrower or any Subsidiary or with respect to any taxes payable by
Borrower or any Subsidiary; and

(e) All federal income tax returns of, or covering Borrower or any Subsidiary
have been examined by the appropriate taxing authority through December 31, 2005
and all deficiencies asserted or assessments made as a result of such
examinations have been fully paid, and there are no other unpaid deficiencies
asserted or assessments made by any taxing authority against Borrower or any
Subsidiary, except for items which do not exceed $75,000 individually or in the
aggregate.

Section 8.11 Absence of Undisclosed Liabilities.

(a) Except as set forth in Exhibit 8.11, neither Borrower nor any Subsidiary has
any liabilities or obligations, either accrued, contingent or otherwise, of a
type normally reflected on a balance sheet prepared in accordance with GAAP
which, if existing as of December 31, 2005, have not been reflected in the
Financial Statements, except for liabilities arising after the date of the
Financial Statements in the ordinary course of the Borrower’s or any
Subsidiary’s businesses or which are not material, individually or in the
aggregate.

(b) Except as set forth in Exhibit 8.11, whether or not in the ordinary course
of business, since December 31, 2005, there has not been, occurred or arisen:
(i) any damage or destruction to properties or assets of Borrower or any
Subsidiary, whether covered by insurance or not, which has had or could have a
material adverse effect on the properties, assets, business, operations or
financial condition of Borrower and its Subsidiaries taken as a whole; (ii) any
extraordinary loss (as defined in Opinion Number 30 of the Accounting Principles
Board of the American Institute of Certified Public Accountants) suffered by
Borrower or any Subsidiary which, individually or in the aggregate, could have a
material adverse effect on the properties, assets, business, operations or
financial condition of Borrower and its Subsidiaries taken as a whole; or
(iii) any waiver by Borrower or any Subsidiary of any rights of substantial
value which, individually or in the aggregate, would have a material adverse
effect on the properties, assets, business, operations or financial condition of
Borrower and its Subsidiaries taken as a whole.

Section 8.12 Affiliate Agreements. Except as set forth on Exhibit 8.12, there
are no material written or oral agreements, contracts, commitments or
understandings included in the assets or liabilities of Borrower or any
Subsidiary which are between Borrower or any Subsidiary and its shareholders,
including, without limitation, any such agreements, contracts, commitments or
understandings relating to the provision of any services by Borrower or any
Subsidiary to its shareholders, or by its shareholders to Borrower or any
Subsidiary.

(a) Personal Property. Except as set forth on Exhibit 8.13, Borrower and each
Subsidiary now have good and valid title to all tangible personal property
reflected on the Financial Statements on the respective dates thereof, other
than such inventory or equipment as has been sold in the ordinary course of
business and personal property not material in aggregate amount. None of such
assets or property the value of which is reflected on the Financial Statements
is owned by any Affiliate of Borrower or is under or subject to any lease,
conditional sale or other title retention agreement, and such assets or property
are free and clear of all liens, security interests, mortgages and encumbrances
of any nature whatsoever except for Permitted Liens.

Section 8.13 Real Property.

(a) Exhibit 8.14 sets forth a complete and correct list of all real property
owned or leased by the Borrower or any Subsidiary including a brief description
of each such property, the lessor or lessee of any leased property and the
leases and any other instruments under which such property is held or leased.
Borrower and each Subsidiary have good and marketable title to all such
properties and all leasehold estates and other rights purported to be granted by
the leases or other agreements listed on such Exhibit, free and clear of all
liens, security interests, mortgages and encumbrances, except Permitted Liens.

(b) Except as set forth in Exhibit 8.14, all of the properties, buildings and
structures thereon are suitable for the purposes for which they are used by
Borrower or any Subsidiary, and each has adequate rights of ingress and egress
for the operation of the business of Borrower or any Subsidiary in the ordinary
course. To Borrower’s knowledge, executive officers, except as disclosed in
Exhibit 8.14, (i) no such property, building or structure, or any appurtenance
thereto or equipment therein, or the operation or maintenance thereof, violates
any restrictive covenants or any provisions of any federal, state, local or
foreign law, ordinance or zoning regulation, or encroaches on any property owned
by others, which violation or encroachment could materially interfere with the
present or future use of such property, building, structure or appurtenance by
Borrower or any Subsidiary; (ii) no condemnation proceeding is pending or
threatened with respect to any real property listed in Exhibit 8.14 nor is any
change in any of the foregoing laws, ordinances or regulations pending or
threatened, which would materially interfere with the present use by Borrower or
any Subsidiary of any building, structure, appurtenance or other property listed
in Exhibit 8.14; and (iii) all leases of real property and improvements (if any)
thereon which are listed on Exhibit 8.14 are in full force and effect and are
valid, binding and enforceable in accordance with their terms, and there are no
outstanding defaults by Borrower, any Subsidiary or any of the other parties
thereunder.

Section 8.14 Intellectual Property. Borrower and each Subsidiary own, lease,
license or have the right to use all Intellectual Property which is necessary or
desirable for the conduct of business of Borrower and each Subsidiary as it has
been conducted heretofore and as it is contemplated to be conducted. All
material Intellectual Property, all registered and unregistered trademarks,
trade names, logos or similar rights and all pending or registered patents, are
listed and described in Exhibit 8.15. To the best knowledge of Borrower, except
as set forth in Exhibit 8.15, (a) none of the Intellectual Property is subject
to any outstanding order, decree, judgment, stipulation, settlement, lien,
charge, encumbrance or attachment; (b) there is no pending or threatened
proceeding, litigation or other adverse claim affecting or with respect to the
Intellectual Property, and there is no basis for any of the foregoing; (c) no
Person is infringing upon any of the Intellectual Property; and (d) no
Intellectual Property is owned or controlled by any officer, director or
employee of Borrower or any Subsidiary.

Section 8.15 Environmental Protection and Other Matters.

(a) Except as set forth on Exhibit 8.16, the Borrower and each Subsidiary have
all permits, licenses and other authorizations which are required under any
federal, state and local laws and the regulations promulgated thereunder
relating to pollution or protection of the environment, including laws relating
to emissions, discharges, releases or threatened releases of hazardous
substances, materials or wastes (including, without limitation, petroleum
products, petroleum wastes and petroleum derivatives) (collectively, “Hazardous
Wastes”), into the environment (including, without limitation, ambient air,
surface water, ground water, or land), or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of Hazardous Wastes (collectively, “Environmental Laws”).

(b) To the best knowledge of Borrower, Borrower and each Subsidiary are in
compliance with all terms and conditions of such required permits, licenses and
authorizations, and are also in compliance with all applicable Environmental
Laws, and with all federal, state and local laws and the regulations promulgated
thereunder relating to equal employment, employment practices or the terms and
conditions of employment, except where the failure to be in compliance could not
have a material adverse effect on the properties, assets, business, operations
or financial condition of Borrower and its Subsidiaries taken as a whole.

(c) Exhibit 8.16 sets forth an accurate and complete description of all pending
investigations, actions and proceedings of whatsoever nature involving Borrower
or any Subsidiary or their properties, assets or businesses, arising under any
Environmental Laws or any federal, state, local or foreign laws, rules or
regulations which have been enacted or adopted relating to equal employment,
employment practices or the terms and conditions of equal employment which, if
decided adversely or held to be applicable to Borrower or any Subsidiary, could
have a material adverse effect on the properties, assets, business, operations
or financial condition of Borrower and its Subsidiaries taken as a whole. Except
as set forth in such Exhibit, Borrower has no knowledge that any additional such
action, investigation or proceeding is contemplated.

Section 8.16 Insurance. Exhibit 8.17 contains an accurate and complete list of
all policies of insurance owned by Borrower and each Subsidiary under which
Borrower and each Subsidiary or any of their properties or assets are insured.
All such policies (a) are in full force and effect, and (b) are sufficient for
compliance by Borrower and each Subsidiary with all applicable requirements of
law and all agreements to which Borrower and each Subsidiary are a party or
subject, including, but not limited to, the Loan Documents.

Section 8.17 Adequacy of Assets. The machinery, Equipment, Inventory, Accounts,
licenses, authorizations, permits, Intellectual Property, Contract Rights and
all other assets and rights, tangible and intangible, which are owned or leased
by Borrower or any Subsidiary constitute sufficient assets, property and rights
which are necessary for the operation of Borrower’s or any Subsidiary’s business
as it has operated in the past.

Section 8.18 Regulation U. Neither Borrower nor any Subsidiary is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (as that term is defined in Regulation U issued by the Board of Governors
of the Federal Reserve System) and no part of the proceeds of the Credit
Facilities hereunder will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

Section 8.19 SEC Filings and Reports. All documents filed by the Borrower and
each Subsidiary with the Securities and Exchange Commission (the “Commission”),
at the time of such filing, or upon their respective effective dates, complied
in all material respects with the provisions of the Securities Act of 1933 (the
“1933 Act”) and the Securities Exchange Act of 1934, as amended (the “1934
Act”), and the applicable rules and regulations of the Commission thereunder,
and the Borrower and each Subsidiary have been and are now in compliance in all
material respects with the 1933 and 1934 Acts. Borrower has delivered to the
Agent all documents filed with the Commission for the years 1993 and 1994 to
date.

Section 8.20 Full Disclosure. The Loan Documents do not contain any untrue
statement of material fact or omit to state a material fact necessary to make
the statements contained herein or therein, in light of the circumstances under
which they are made, not misleading.

ARTICLE IX

AFFIRMATIVE COVENANTS

Borrower covenants and agrees that from the date hereof, unless the Agent shall
otherwise consent in writing:

Section 9.01 Corporate Existence, Properties, Etc. Borrower will and will cause
each Subsidiary to:

(a) Except as specifically permitted by another Section hereof, do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence, organization, rights, franchises and permits, and comply
with all laws applicable to it, except where the failure to be in compliance
could not have a material adverse effect on the properties, assets, business,
operations or financial condition of Borrower and its Subsidiaries taken as a
whole;

(b) Consistent, as a whole, with good business practice, maintain, preserve and
protect all franchises and trade names and protect, preserve or replace all of
its property used or useful in the conduct of its business and keep the same in
good repair, working order and condition, reasonable wear and tear excepted, and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, replacements, betterments and improvements thereto so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times in accordance with prudent business management and
consistent with past practices;

(c) Without limiting the foregoing, maintain all its properties, whether owned
or leased, in substantial conformity with applicable environmental laws and
regulations, except where the failure to be in compliance could not have a
material adverse effect on the properties, assets, business, operations or
financial condition of Borrower and its Subsidiaries taken as a whole;

(d) Keep satisfactory books and records in accordance with prudent business
management and consistent with past practices; and

(e) maintain insurance with responsible companies so as to keep its assets and
property adequately insured or maintain adequate plans of self insurance to
provide (i) insurance, to such extent and against such risks, including fire, as
is customary with companies in the same or similar business and such other
additional insurance as the Agent may from time to time reasonably request,
(ii) necessary workmen’s compensation insurance, (iii) “second-to-die” insurance
on the lives of Richard Berman and Steven Berman in the amount of at least
$1,500,000, and (iv) such other insurance (including, without limitation, flood
insurance) as may be required under applicable state and federal laws. Certified
copies of all such policies, as well as all renewals and modifications thereof,
providing for thirty (30) days prior written notice of cancellation or other
lapse to the Agent, shall be delivered to the Agent. If Borrower or any
Subsidiary fails to effect and continuously keep in full force and effect such
insurance or fails to pay the premiums thereon when due, the Agent may (but
shall not be obligated to) do so for the account of Borrower or any Subsidiary
and add the cost thereof to the Obligations hereunder.

Section 9.02 Payment of Indebtedness, Taxes, Etc. Borrower will and will cause
each Subsidiary to: (a) pay all of its indebtedness and obligations promptly and
in accordance with normal terms, and (b) file when due, and pay and discharge or
cause to be paid and discharged when due, all material taxes, assessments, and
governmental charges or levies imposed upon it or upon its income and profits,
or upon any of its property, real, personal or mixed, or upon any part thereof,
as well as all lawful claims for labor, materials and supplies or otherwise
which, if unpaid, might become a lien or charge upon such properties or any part
thereof; provided, however, that neither Borrower nor any Subsidiary shall be
required to pay and discharge or to cause to be paid and discharged any such
tax, assessment, charge, levy or claim so long as the validity thereof shall be
contested in good faith by appropriate proceedings and Borrower or such
Subsidiary, as the case may be, shall have set aside on its books adequate
reserves (as may be required in accordance with generally accepted accounting
principles) with respect to any such tax, assessment, charge, levy or claim, so
contested.

Section 9.03 Statements, Reports and Certificates to be Delivered by Borrower.

(a) Borrower will deliver to each Bank, at the Bank’s address specified in
Exhibit 2.01 hereto, the following:

(i) Within forty five (45) days after the close of each of the first three
fiscal quarters of Borrower, the consolidated balance sheets, statements of
income, statements of changes in shareholders’ equity, and statements of cash
flows of Borrower and its consolidated Subsidiaries regularly prepared by
Borrower for its own use in the ordinary course of its business, all in
reasonable detail and certified by the chief financial officer of Borrower as
being prepared in accordance with generally accepted accounting principles
applied on a consistent basis, subject to year end audit adjustments and without
footnotes.

(ii) Within ninety (90) days after the close of each fiscal year of Borrower
(A) the consolidated balance sheets of Borrower and its consolidated
Subsidiaries as at the end of such fiscal year, setting forth in comparative
form the corresponding figures as at the end of the preceding fiscal year,
(B) the consolidated statements of income, statements of changes in
shareholders’ equity, and statements of cash flows of Borrower and its
consolidated Subsidiaries for such year, setting forth in comparative form the
corresponding figures for the preceding fiscal year, and (C) an update of all
Exhibits to this Agreement reflecting any changes to such Exhibits for the
preceding fiscal year. Such consolidated balance sheets and statements shall be
accompanied by an unqualified report and opinion of independent public
accountants having nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards
consistently applied relating to reporting and shall also include such other
reports, schedules or information as may be furnished to the Board of Directors
of Borrower in connection with such audit.

(iii) Within forty five (45) days after the close of each of the first three
quarters of, and within ninety (90) days after the close of each fiscal year of
Borrower, and in any event not later than the time of delivery of the statements
furnished pursuant to paragraph (a) or (b) of this Section 9.03 (as the case may
be), a Compliance Certificate, in substantially the form attached hereto as
Exhibit 9.03, signed on behalf of Borrower and each Subsidiary by the chief
executive officer or chief financial officer of Borrower stating that a review
of the activities of Borrower and each Subsidiary during the current fiscal year
has been made under such officer’s supervision with a view to determining
whether during such fiscal year Borrower and each Subsidiary have kept,
observed, performed and fulfilled all of their obligations under this Agreement
and the other Loan Documents, and either (A) stating that to such officer’s
knowledge Borrower and each Subsidiary have during such quarter or fiscal year
kept, observed, performed and fulfilled in all material respects each and every
covenant and condition of this Agreement and the other Loan Documents or (B) if
Borrower or any Subsidiary shall not so have kept, observed, performed and
fulfilled said covenants and conditions, specifying all such defaults and the
nature and status thereof.

(iv) Such other data and information as from time to time may be reasonably
requested by any Bank and to request its auditors to provide to any Bank such
other data and information as from time to time may be reasonably requested by
any Bank. Borrower will also furnish to each Bank, at such address as may be
designated by said Bank, and within the applicable time specified in this
Section 9.03, one (1) additional copy of each of the financial statements,
certificates, statements and reports which Borrower is required to furnish to
the Banks pursuant to this Section 9.03.

(v) Within a reasonable period after request, reports of accounts receivable and
accounts payable aging as to Borrower and each Subsidiary, said reports to be in
the form conventionally required by the Agent.

(vi) As soon as the same is sent to the Commission or the Borrower’s
stockholders generally, copies of any annual or interim reports of the Borrower
and its Subsidiaries, including but not limited to copies of all reports of
Borrower and its Subsidiaries on Form 8-K, Form 10-K, or Form 10-Q.

(b) In the event that any Indebtedness of Borrower or any Subsidiary in excess
of $250,000 is declared due and payable before its expressed maturity or any
holder of such Indebtedness shall have demanded payment of such Indebtedness
before its expressed maturity because of the occurrence of any default
thereunder, or upon the occurrence of an event known to any officer of Borrower
which, with the passage of time or the giving of notice (or both) will, unless
cured, give rise to a right in favor of any person to make such a declaration or
demand, Borrower will promptly give the Banks written notice of such declaration
or demand, or of the occurrence of such event.

(c) Borrower will, and will cause each Subsidiary to, upon reasonable notice and
without substantial interference with the operations of the business, permit
such person or persons as the Agent may designate to visit and inspect any of
the properties of either Borrower or any Subsidiary, to examine (either by such
persons or by independent accountants employed by the Agent), at the Banks’
expense the books of account of Borrower and the books of account of each
Subsidiary, to discuss the affairs, finances and accounts of said corporations
with their executive officers, or with their independent accountants, and to
obtain independent confirmation of their accounts receivable, all at such
reasonable times and as often as the Agent may desire.

Section 9.04 Other Reports and Notices. Borrower shall furnish to each Bank:

(a) As soon as possible and in any event within three (3) Business Days after
any executive officer of Borrower or any Subsidiary becomes aware of the
occurrence of any Default or Event of Default, or, with respect to the
occurrence of a Default described in Section 11.01(d) hereof, immediately upon
any such occurrence, a written statement by the chief executive officer or the
chief financial officer of Borrower setting forth details of such Default
stating whether or not the same is continuing and, if so, the action that
Borrower proposes to take with respect thereto;

(b) Within three (3) Business Days after receiving knowledge thereof, notice in
writing of any uninsured action, suit or proceeding before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting Borrower or any Subsidiary that involves an
uninsured claim of $250,000 or more or otherwise materially adversely affects
the assets or business of Borrower or any Subsidiary;

(c) As soon as possible, and in any event within three (3) Business Days after
any corporate officer of Borrower or any Subsidiary has knowledge of any
regulatory investigation or potential investigation regarding any environmental
hazard or condition or any spill, release, discharge or disposal of any
Hazardous Substance, having a potential material adverse effect on the financial
condition or business of Borrower or any Subsidiary or involving any real
property then owned or at any time heretofore or hereafter owned or leased by
Borrower or any Subsidiary;

(d) As soon as possible and in any event within three (3) Business Days after
Borrower or any Subsidiary becomes aware of the occurrence of a material adverse
change in the business, properties, operations, or conditions (financial or
otherwise) of Borrower or any Subsidiary, a statement by the chief executive
officer or chief financial officer of Borrower setting forth details of such
material adverse change and the action that Borrower or any Subsidiary proposes
to take with respect thereto; and

(e) Such other information respecting the business, properties, condition or
operations (financial or otherwise), of Borrower or any Subsidiary as the Agent
may at any time and from time to time reasonably request be furnished to it.

Section 9.05 ERISA Reports. Borrower will furnish to each Bank:

(a) Promptly after receipt thereof a copy of any notice (other than of a
ministerial nature), determination letter, ruling, or opinion the Borrower
and/or Related Party may receive from the DOL or IRS with respect to any
Borrower Plan;

(b) Notification of any material increases in the benefits of any existing
Borrower Plan, or the establishment of any new Plans, or the commencement of
contributions to any Plan to which Borrower or any Related Party were not
previously contributing, or in the case of any Plan to which Borrower or any
Related Party were previously maintaining or contributing, the maintenance of a
plan or the commencement of contributions to a plan on behalf of a new group of
employees whether or not as a result of any business acquisition of Borrower or
any Related Party; and

(c) At least ten (10) days prior to any filing by any administrator of a
Borrower Plan of a notice of intent to terminate such Plan (as required by
ERISA), a copy of such notice.

Section 9.06 SEC Filings and Reports. Borrower will punctually file all reports
required to be filed by it with the Commission, and will conform in all material
respects to the requirements of the 1933 Act and the applicable rules and
regulations of the Commission thereunder, and with the 1934 Act, and the
applicable rules and regulations of the Commission thereunder, and will assure
that all documents so filed will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading.

Section 9.07 [RESERVED].

Section 9.08 Additional Guaranties. In the event that any Subsidiary or any
other Person shall at any time guarantee the Indebtedness of Borrower or any
Subsidiary under the Note Purchase Agreements, Borrower will cause such
Subsidiary or other Person to execute a surety in favor of the Banks in
substantially the form of Exhibit 7.01(d) hereto and Borrower shall deliver or
cause to be delivered to the Agent for the benefit of the Banks any legal
opinions, certificates, reports and other ancillary documents as are required to
be delivered to or for the benefit of the Noteholders, in each case addressed to
or otherwise benefiting the Banks in the same manner as the documents delivered
to or for the benefit of the Noteholders (the “Ancillary Credit Documents”).

Section 9.09 Ranking with Note Purchase Agreements; Collateral. Borrower shall
at all times cause the Notes to rank not less than pari passu in priority with
the Indebtedness outstanding under the Note Purchase Agreements, present or
future. In the event that any collateral or other security is at any time
provided to secure the Indebtedness of Borrower or any Subsidiary under the Note
Purchase Agreements, Borrower will make, or cause to be made, effective
provision whereby the Notes will also be secured by such collateral or other
security, equally and ratably with the Noteholders and in a manner consistent
with the Intercreditor Agreement, and Borrower shall deliver or cause to be
delivered to the Agent for the benefit of the Banks, any Ancillary Credit
Documents delivered in connection therewith.

Section 9.10 Subordinated Debt. Borrower has obtained a loan of at least One
Million Dollars ($1,000,000) in the aggregate from Richard Berman and Steven
Berman, which loan is subordinated to the Obligations to the Banks (in form
acceptable to the Banks) (the “Subordinated Debt”). The Banks hereby permit
Borrower to pay such subordinated debt in full.

ARTICLE X

NEGATIVE COVENANTS

Borrower covenants and agrees that, from the date hereof, unless the Agent shall
otherwise give prior consent in writing:

Section 10.01 Consolidated Funded Debt to EBITDA. The ratio of Consolidated
Funded Debt to EBITDA (based on the rolling four quarters ending on the test
date) shall not exceed 2.50:1.00 for each quarter ending on or after June 30,
2006. For purposes of this calculation, Consolidated Funded Debt shall be net of
cash and cash equivalents shown on Borrower’s consolidated financial statements
as of the date of such calculation.

Section 10.02 Indebtedness. Neither Borrower nor any Subsidiary shall incur,
create, assume or suffer to exist, directly or indirectly, any Indebtedness
except (a) the Obligations; (b) Indebtedness secured by Permitted Liens;
(c) intercompany Indebtedness as between Borrower and any Subsidiary and between
any two Subsidiaries; (d) Indebtedness for money borrowed disclosed in the
Financial Statements, in the amount of Indebtedness shown herein, but not
including extension or acceleration of maturity thereof, or payment dates
thereunder, increase of principal, interest or other amounts due thereunder,
change of interest rate thereunder or any other modification of the terms or
provisions thereof; (e) current trade accounts payable and other liabilities and
accruals incurred in the ordinary course of business; and (f) Funded Debt of
Borrower and its Subsidiaries, provided that immediately after giving effect to
the incurrence thereof and to the application of the proceeds therefrom,
Consolidated Funded Debt does not exceed sixty percent (60%) of Consolidated
Total Capitalization.

Section 10.03 Contingent Liabilities. Except as set forth in Exhibit 8.07,
neither Borrower nor any Subsidiary shall assume, guarantee, endorse or
otherwise be or become liable upon or with respect to any obligations of any
Person other than the endorsement of negotiable or other instruments for deposit
or collection or similar transactions in the ordinary course of business.

Section 10.04 Negative Pledge. Neither Borrower nor any Subsidiary will,
directly or indirectly, create, assume, incur or permit to exist (upon the
happening of a contingency or otherwise) any Lien in respect of any property or
assets of any character, including, without limitation, any document or
instrument in respect of goods or accounts receivable, of Borrower or any
Subsidiary (whether owned on the date hereof or hereafter acquired) or any
income or profits therefrom or assign or otherwise convey any right to receive
income or profits, nor covenant with any creditor by way of making a negative
pledge to such creditor comparable in any respect to the foregoing negative
pledge, provided, however, that the restriction set forth in this Section shall
not prohibit any of the following (“Permitted Liens”), none of which shall have
priority over the Liens described in subsection (a):

(a) [RESERVED];

(b) Liens for taxes or assessments or other governmental charges or levies not
yet due and payable, or otherwise;

(c) Liens under workers’ compensation, unemployment insurance, Social Security,
or similar legislation;

(d) Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), or public or statutory obligations;

(e) Liens imposed by law, such as mechanics’, materialmen’s, landlords’,
warehousemen’s, and carriers’ Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business for sums not yet due and
payable;

(f) Purchase money security interests or other Liens not exceeding in amount one
hundred percent (100%) of the purchase price of the property encumbered thereby
and securing not more than $500,000 in the aggregate at any one time
outstanding, which have been created or exist at the time of purchase or within
one hundred twenty (120) days thereafter, on property or assets acquired after
the date hereof for the purpose of securing payment of the remainder due of the
purchase price; provided that, no such Liens shall extend to or cover any other
property or assets;

(g) Judgments and other similar Liens the existence of which that would not
constitute a Default under Section 11.01(g) below;

(h) Easements, rights-of-way, restrictions, and other similar encumbrances
incidental to and which, in the aggregate, do not materially interfere with, the
occupation, use, and enjoyment by Borrower or any Subsidiary of the property or
assets encumbered thereby in the normal course of business or materially impair
the value of the property subject thereto; and

(i) Liens existing on the date hereof listed on Exhibit 10.04, or if not listed,
not exceeding in the aggregate $250,000, but not the extension of the Lien to
other property, or the granting of the Lien to secure the extension of the
maturity, refunding, or modification of such obligation, in whole or in part.
If, notwithstanding the prohibition contained herein, Borrower shall, or shall
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or permit to exist any Lien, other than those Liens permitted by the provisions
of paragraphs (a) through (i) of this Section 10.04, it will make or cause to be
made effective provision whereby the Notes will be secured equally and ratably
with any and all other obligations thereby secured, such security to be pursuant
to agreements reasonably satisfactory to the Banks and, in any such case, the
Notes shall have the benefit, to the fullest extent that, and with such priority
as, the holders of the Notes may be entitled under applicable law, of an
equitable Lien on such property. Such violation of this Section 10.04 will
constitute an Event of Default, whether or not provision is made for an equal
and ratable Lien pursuant to this Section 10.04.

Section 10.05 Corporate Reorganizations.

(a) Borrower will not, nor will it permit any Subsidiary to create any new
Subsidiary unless (i) Borrower gives at least thirty (30) days prior written
notice to the Agent, (ii) the new Subsidiary guarantees all Obligations pursuant
to the Surety Agreement; and (iii) Borrower and the new Subsidiary deliver to
the Banks such opinions, record searches and other documents as may be
reasonably requested.

(b) Borrower will not, nor will it permit any Subsidiary to acquire any
Subsidiary not extant on the date hereof, merge with or into, consolidate with
any other Person, acquire all or substantially all the assets of any other
Person, or exchange shares with any other Person except as specifically
permitted by Section 10.07, or permit any other Person to merge with or into or
consolidate with it, or agree to do any of the foregoing, or engage in any
business other than those engaged in on the date hereof.

Section 10.06 Disposition of Assets. Borrower will not, nor will it permit any
Subsidiary to make any Asset Dispositions except for: (a) Asset Dispositions in
the ordinary course of business (provided, however (i) in the good faith opinion
of Borrower, the Asset Disposition is in exchange for consideration having a
Fair Market Value at least equal to that of the property exchanged and is in the
best interest of Borrower or such Subsidiary, (ii) immediately after giving
effect to the Asset Disposition, no Default or Event of default would exist, and
Borrower would be permitted by the provisions of Section 10.02 hereof to incur
at least $1.00 of additional Funded Debt owing to a Person other than a
Subsidiary; and (iii) immediately after giving effect to the Asset Disposition
the Disposition Value of all property that was the subject of any Asset
Disposition occurring in the period of four (4) fiscal quarters of Borrower then
next ending would not exceed fifteen percent (15%) of Consolidated Assets as of
the end of the then most recently ended fiscal year of Borrower) and (b) any
lease pursuant to the Equipment Lease dated as of June 1, 1990 by and between
Dorman KY and The Fifth Third Leasing Company as such agreement exists on the
date hereof, without amendment or modification, up to a maximum aggregate amount
financed of $1,500,000. If the Net Proceeds Amount for any Transfer is applied
to a Debt Prepayment Application or a Property Reinvestment Application (as the
same are or may be defined in the Note Purchase Agreements) within three hundred
sixty-five (365) days after such Transfer, then such Transfer, only for the
purpose of determining compliance with subsection (iii) of this Section 10.06 as
of a date on or after the Net Proceeds Amount is so applied, shall be deemed not
to be an Asset Disposition.

Section 10.07 Loans, Investments, Etc. Borrower will not, nor will it permit any
Subsidiary to make any loans or advances to, or purchase, acquire, own or make
any investment in the stock or obligations of any other Person or acquire all or
substantially all the assets of any other Person except (a) the purchase of
interest bearing obligations of, or guaranteed by, the United States of America,
(b) the purchase of interest bearing obligations, having an original maturity of
one (1) year or less, issued by FDIC insured commercial banks and which at the
time of purchase shall have an “A” bond rating, (c) the purchase of prime
commercial paper which at the time of purchase shall have one (1) of the two
(2) highest ratings given to commercial paper by Standard & Poors Corporation or
Moody’s Investor Service, Inc., (d) ordinary course travel and payroll advances
to Borrower’s employees, (e) purchases of stock not exceeding $10,000
individually or $100,000 in the aggregate, (f) investments meeting the
guidelines of CoreStates Investment Advisers, Inc. which are attached hereto as
Exhibit 10.10, (g) that (i) any Subsidiary may merge with Borrower or any
Wholly-Owned Subsidiary, provided that Borrower or such Wholly-Owned Subsidiary
shall be the surviving corporation and (ii) Borrower may merge or consolidate
with any other corporation so long as (A) the successor formed by such
consolidation or the survivor of such merger, as the case may be (the “Successor
Corporation”), shall be a solvent corporation organized and existing under the
laws of the United States of America, or any state thereof, (B) the Successor
Corporation (if not Borrower) has executed and delivered to each Bank its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement, the other Loan Documents, including the Notes
and the Intercreditor Agreement (pursuant to such agreements and instruments as
shall be reasonably satisfactory to the Agent), and the Successor Corporation
shall have caused to be delivered to each Bank an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Agent, to the effect that all agreements or instruments
effecting such assumption are enforceable in accordance with their terms and
comply with the terms hereof, (C) immediately after giving effect to such
consideration or merger, no Default or Event of Default shall have occurred and
be continuing, and (D) the Successor Corporation would be permitted by the
provisions of Section 10.02 hereof to incur at least $1.00 of additional Funded
Debt owing to a Person other than a Subsidiary of the Successor Corporation and
(h) Borrower and/or its Subsidiaries may make acquisitions of either all of the
capital stock or other equity interests of any other Person or all or
substantially all of the assets and/or business of another Person or any
division or business or product line of another Person, provided that, (A) in
the case of any such acquisition of all of the capital stock or other equity
interests of any other Person, Borrower and its Subsidiaries and such newly
acquired Subsidiary shall have complied with the provisions of Section 10.05(a)
as thought such newly-acquired Subsidiary was a newly created Subsidiary of
Borrower and/or its Subsidiaries, (B) in the case of any such acquisition of any
kind, (i) no Default or Event of Default shall exist either prior or immediately
after giving affect to such acquisition, (ii) after giving effect to such
acquisition, the Company would be permitted by the provisions of Section 10.02
hereof to incur at least $1.00 of additional Funded Debt owing to a Person other
than a Subsidiary of Borrower and (iii) the aggregate consideration paid by
Borrower and its Subsidiaries in connection with all such acquisitions following
the date of this Agreement shall not exceed $15,000,000. No such conveyance,
transfer or lease of substantially all of the assets of Borrower shall have the
affect of releasing Borrower or any successor corporation that shall theretofore
have become such in the manner prescribed in this Section 10.07 from its
liability under this Agreement or the Notes.

Section 10.08 Limitation on Sales and Leasebacks. Borrower will not, nor will it
permit any Subsidiary to sell or otherwise transfer and lease back, any real or
personal property except for (i) any such sale/leaseback transactions
specifically permitted under Section 10.06(b), (ii) the existing sale/leaseback
transactions between Borrower and the Industrial Revenue Board of the City of
Springfield, TN described on Schedule 10.08 hereof and (iii) any other such
sale/leaseback transactions in an aggregate amount not to exceed $1,000,000 in
any fiscal year .

Section 10.09 Payments to Affiliates. Except as set forth in Exhibit 8.12,
Borrower will not, nor will it permit any Subsidiary, directly or indirectly, to
transfer property or make payments to (whether salary, bonus or otherwise) or
enter into any other transaction or group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any present or former shareholder,
officer or other Affiliate of Borrower, or any successor, assign, Affiliate or
transferee of any such Person, except for (a) intercompany transfers or payments
as between Borrower and any Subsidiary and between any two Subsidiaries,
(b) reasonable compensation for services rendered in the ordinary course and
pursuant to the reasonable requirements of Borrower’s and such Subsidiary’s
business, and (c) transactions on terms not less favorable to Borrower than
those which might have been obtained from a Person not so affiliated with
Borrower, in the ordinary course and pursuant to the reasonable requirements of
Borrower’s and such Subsidiary’s business.

Section 10.10 Employee Plans.

(a) Borrower or any Related Party will not maintain, or contribute to, a
Multiemployer Plan or a Pension Benefit Plan subject to section 412 of the Code
or Title IV of ERISA.

(b) Borrower will not take, or omit to take, and will cause all Related Parties
not to take, or omit to take, any action which will result in any material
representation or warranty contained in Section 8.08 above or otherwise
contained in any Loan Document with respect to any Plan, Pension Benefit Plan or
Multiemployer Plan becoming incorrect as of the date of such action, provided
that, nothing contained in the foregoing shall prevent Borrower or any Related
Party from establishing any new Plan in compliance with applicable law so long
as the establishment of such Plan is reported to Agent in the next Compliance
Certificate delivered by Borrower to Agent.

(c) Borrower or any Related Party will not increase the benefits of any Borrower
Plan, adopt, or contribute to, any Plan that is not listed on Exhibit 8.08 or
commence coverage under, or contributions to, any Plan on behalf of a new group
of employees whether or not as a result of any business acquisition of Borrower
or any Related Party.

Section 10.11 Disposal of Ownership of a Subsidiary.

Borrower will not, and will not permit any of its Subsidiaries to, sell or
otherwise dispose of any Subsidiary Stock, nor will Borrower permit any such
Subsidiary to issue, sell or otherwise dispose of any of its own Subsidiary
Stock provided that the foregoing restrictions do not apply to:

(a) the issue of directors’ qualifying shares by any such Subsidiary;

(b) any such Transfer of Subsidiary Stock constituting a Transfer described in
clause (a) or clause (b) of the definition of “Asset Disposition”; and

(c) the Transfer of all of the Subsidiary Stock of a Subsidiary of Borrower
owned by Borrower and its other Subsidiaries if:

(i) such Transfer satisfies the requirements of Section 10.06(a)(iii) hereof,

(ii) in connection with such Transfer the entire investment (whether represented
by stock or other equity interests, Debt, claims or otherwise) of the Company
and its other Subsidiaries in such Subsidiary is sold, transferred or otherwise
disposed of to a Person other than (A) Borrower, (B) another Subsidiary not
being simultaneously disposed of, or (C) an Affiliate,

(iii) the Subsidiary being disposed of has no continuing investment (whether
represented by stock or other equity interests, Debt, claims or otherwise) in
any other Subsidiary of Borrower not being simultaneously disposed of or in
Borrower, and

(iv) immediately after giving effect to such Transfer no Default or Event of
Default shall have occurred and be continuing and the Company would be permitted
by the provisions of Section 10.02 hereof to incur at least $1.00 of additional
Funded Debt owing to a Person other than a Subsidiary of Borrower.

Section 10.12 Priority Debt. Borrower shall not at any time permit Priority Debt
to exceed fifteen percent (15%) of Consolidated Net Worth.

Section 10.13 Maintenance of Consolidated Net Worth. Borrower will not, at any
time, permit Consolidated Net Worth to be less than the sum of (a) $100,000,000
for the quarter ending December 31, 2004 plus (b) an aggregate amount equal to
fifty percent (50%) of Borrower’s consolidated cumulative quarterly Consolidated
Net Earnings (but, in each case, only if a positive number) for each fiscal
quarter completed at such time, beginning with the fiscal quarter ending
June 30, 2005.

Section 10.14 Business of Borrower. Borrower will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business which would then be engaged in by Borrower and its Subsidiaries taken
as a whole would be substantially changed from the general nature of the
business engaged in by Borrower and its Subsidiaries on the date of this
Agreement.

Section 10.15 Material Foreign Subsidiary. Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or suffer to exist (upon the happening of a contingency or otherwise) (a) any
Lien on the capital stock or other equity interests of any Material Foreign
Subsidiary, or (b) any Guaranty by any Material Foreign Subsidiary of any
Indebtedness of Borrower or any other Subsidiary (except that a Material Foreign
Subsidiary make, incur and suffer to exist a Guaranty of the Debt of another
Foreign Subsidiary in which such Material Foreign Subsidiary holds, directly or
indirectly, any capital stock or other equity interest.

ARTICLE XI

DEFAULT AND REMEDIES

Section 11.01 Default. Each of the following shall be a default (a “Default”)
hereunder:

(a) Borrower or any Subsidiary shall fail to pay any principal, whether at
maturity thereof, on a date fixed for prepayment, by acceleration, or otherwise,
or shall fail to pay interest on any Note within five (5) days of when the same
shall become due and payable, or shall fail to pay any other Obligation within
ten (10) days after notice to the Borrower;

(b) Borrower or any Subsidiary shall fail to perform or observe any covenant,
condition or agreement contained in this Agreement or any other Loan Document
and, if such failure does not relate to a covenant contained in Article X and
such failure is curable, it shall continue for a period of thirty (30) days
after notice to the Borrower;

(c) Borrower or any Subsidiary shall default in the payment, performance or
observance of, or there shall occur any default, breach, violation or event of
default in connection with, any other agreement under which arises Indebtedness
for borrowed money in an amount equal to or exceeding $250,000;

(d) Borrower or any Subsidiary shall default in the payment, performance or
observance of, or there shall occur any default, breach, violation or event of
default in connection with, the Senior Notes;

(e) Any proceedings shall be instituted, or a case shall be commenced by
Borrower or any Subsidiary, seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any present or
future law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property; or if any of the foregoing proceedings shall be instituted or a case
commenced against Borrower or any Subsidiary seeking the relief and/or remedies
above described in this subsection and such proceeding or case shall continue
for sixty (60) days, or any order, judgment or decree shall be entered against
Borrower or any Subsidiary granting the relief sought in any such proceeding or
case and shall not be stayed or set aside or vacated within sixty (60) days; or
Borrower or any Subsidiary shall generally not pay its debts as such debts
become due or shall make an assignment for the benefit of creditors or to an
agent authorized to liquidate any substantial amount of its assets; or shall
take any corporate action to authorize any of the actions set forth above;

(f) Any representation or warranty made by or on behalf of Borrower or any
Subsidiary to the Agent or the Banks in this Agreement or in any other Loan
Document is incorrect or shall prove to have been false and misleading in any
material respect on the date as of which made;

(g) A final judgment or judgments for the payment of money (other than those
which an insurance company has agreed in writing to pay) in excess of an
aggregate of $250,000 shall be rendered against Borrower or any Subsidiary and
such judgment or judgments shall remain undischarged, unstayed on appeal,
unbonded and undismissed for a period of fifteen (15) consecutive days or such
longer period as shall be permitted by rules of practice of the judicial body
which has jurisdiction during which the execution shall not be effectively
stayed;

(h) Any attachment, levy, tax lien or garnishment shall be issued against any
property of material value in which Borrower or any Subsidiary has an interest;

(i) Any attachment, levy, garnishment or similar legal process shall be served
upon the Agent as a result of any claim against Borrower or any Subsidiary or
against any property of Borrower or any Subsidiary;

(j) The dissolution, merger, consolidation, or the sale or change in control (as
“control” is defined in Rule 12b-2 under the Securities Exchange Act of 1934) of
Borrower or any Subsidiary which is a corporation or partnership, or transfer of
any substantial portion of Borrower’s or any Subsidiary’s assets, or if any
agreement for such dissolution, merger, consolidation, change in control, sale
or transfer is entered into by Borrower or any Subsidiary, except to the extent
any such transaction is expressly permitted under the terms and conditions of
Section 10.06 or Section 10.07 above. There shall be conclusively presumed to
have been a change in control if the Persons listed in Exhibit 11.01 hereto, who
at the date hereof control, directly or indirectly, outstanding shares of
Borrower as set forth on such Exhibit, or the spouses or lineal descendants of
such Persons, or trusts established for the benefit of such Persons or their
spouses or lineal descendants, shall, among them, no longer maintain control of
at least twenty-five percent (25%) of such shares; or

(k) If Borrower or any Subsidiary shall attempt to terminate or disclaim the
Obligations or its liability therefor, or to invalidate or declare unenforceable
or void the Banks’ Liens in the Collateral.

Section 11.02 Remedies. At any time and from time to time, in the event any one
or more of the foregoing Defaults shall occur and be continuing, the Agent in
its discretion may, or if requested by the Required Banks shall, by written
notice to Borrower, at the same or different times, terminate forthwith the
Revolving Credit Facilities and/or refuse to make any further Loans or issue any
other Letters of Credit hereunder and/or declare all outstanding Notes and
interest accrued thereon, and all other Obligations of Borrower hereunder and
thereunder to be immediately due and payable, and in the case of such notice,
and automatically without the necessity of such notice or declaration in the
case of a Default under Section 11.01(e) above:

(a) The Agent and the Banks may refuse to make any further Loans to Borrower
hereunder, and all Notes, interest and other Obligations of the Borrower to the
Agent or the Banks shall become and be forthwith due and payable without
presentment, demand, protest or other notice of any kind to Borrower, all of
which are hereby waived, and the Revolving Credit Facilities shall automatically
terminate;

(b) The Agent shall apply the moneys held by it hereunder first, to the payment
of outstanding fees, charges, expenses and other costs (including reasonable
attorney’s fees) owed to the Agent pursuant to the performance of its
obligations under this Agreement and under the Master Letter of Credit
Agreement; second, to the Banks pari passu and in proportion to their
Distributable Shares of principal and interest owing under the Notes, to be
applied as the Agent may elect in its sole discretion in payment of the
Obligations evidenced by the Notes (including interest thereon) and arising
under the Master Letter of Credit Agreement (including interest thereon) or any
extension, renewal, refinancing or refunding thereof, first to interest and then
to principal; and third, to the Banks pari passu and in proportion to their
Distributable Shares in payment of Obligations (including interest thereon)
other than those described above, to be applied as the Agent may elect in its
sole discretion in payment of such Obligations; and

(c) If such moneys and proceeds are insufficient to pay all of the foregoing and
any other amounts required by law, Borrower shall be liable for any deficiency.

Section 11.03 Remedies Cumulative. No remedy herein conferred upon the Agent or
the Banks or the holder of any Note is intended to be exclusive of any other
remedy and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or otherwise.

Section 11.04 Remedies Not Waived. No course of dealing between Borrower and the
Agent or any Bank or the holder of any Note or any delay on the part of any of
them in exercising any rights or remedies hereunder or under applicable law
shall operate as a waiver of any rights or remedies of any of them, whether
arising hereunder or under any loan document related hereto or under applicable
law.

ARTICLE XII

THE AGENT

The Banks and the Agent agree among themselves as follows and neither the
Borrower nor any other Person shall have any rights or remedies with respect to
this Article:

Section 12.01 Appointment and Authority of Agent.

(a) Each Bank, and each subsequent holder of any Note, by its acceptance or
purchase thereof, hereby appoints the Agent to serve in such capacity under this
Agreement and the other Loan Documents. Each Bank, and each subsequent holder of
any Note, by its acceptance thereof, hereby irrevocably authorizes the Agent:
(i) to take such action on its behalf under this Agreement and the Loan
Documents and to exercise such powers and to perform such duties under this
Agreement and the Loan Documents as are delegated to or required by this
Agreement and the Loan Documents together with all such powers as are reasonably
incidental thereto, and (ii) to take such action as the Agent shall consider
necessary or advisable for the protection, collection or enforcement of the
Notes and the other Obligations, including, without limitation, the institution
and maintenance of any action, suit, or claim for the collection and enforcement
of the foregoing and the filing of proofs, claims and documents in connection
therewith.

(b) In furtherance and not in limitation of subsection (a) above, but subject to
Section 12.02(a) below, the Agent may, without notice to or consent from any
Bank, obtain, waive or otherwise deal with all instruments (including
instruments for the payment of money), certificates (including those evidencing
securities), insurance, titles, issues concerning perfection of liens, landlord
and mortgagee waivers, recordation taxes, filing fees and any other document and
matter whatsoever relating to the Obligations.

(c) The Agent may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agents or attorneys in
fact selected by it with reasonable care. The Agent may exercise its powers and
execute its duties by or through its employees, co agents or agents. Neither the
Agent nor any of its directors, officers, employees, co agents or agents shall
be liable to the Banks for any action taken or omitted to be taken by it or them
under or in connection with the Loan Documents or this Agreement: (i) at the
request or with the approval of the Required Banks, or (ii) unless there has
been gross negligence or willful misconduct on the part of the Agent.

(d) The Agent shall be entitled to rely on any communication, instrument or
document reasonably believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons and with respect to all legal
matters shall be entitled to rely on the advice of legal advisors selected by it
concerning all matters relating to this Agreement or the other Loan Documents
and its duties hereunder and thereunder, and shall not be liable to any of the
Banks or to any holder of a Note for the consequences of such reliance.

(e) The Agent, as such, shall not be required to expend any of its own money to
make up the full amount required to make any Loan or in connection with any
unreimbursed draw under a Letter of Credit. Should the Agent nevertheless incur
any expense as a consequence of the failure of any Bank to make available to the
Agent its Ratable Share of any Credit Facility as requested in accordance with
this Agreement, such Bank shall be obligated to pay to the Agent on demand the
amount expended by the Agent out of its own funds, as a consequence of the
failure of such Bank, while such Bank is in default to the Agent hereunder.
During the continuance of any such default, as between the Agent and such Bank,
the principal amount of Loans owed to the Bank for whose account such Loan was
made shall be deemed to be reduced, so long as the default continues, by the
amount not remitted by it to the Agent to make up the amount of such Loan and
such principal amount and interest thereon shall be deemed assigned to and
collectible by the Agent for its own account against the amount of its claim
under the preceding sentence.

(f) The Agent may at all times deal solely with the several Banks for all
purposes of this Agreement and the other Loan Documents and the protection,
enforcement and collection of the Notes and the Obligations, including the
acceptance and reliance upon any certificate, consent or other document of such
Banks, notwithstanding possession by the Agent of actual notice that the
participation of any Bank in all or part of the Credit Facilities has been
assigned to another person or entity. The Agent may, however, in its discretion,
but on notice to such Bank, (i) pay to any assignee of all or part of a Bank’s
Ratable Share in any Credit Facility the share so assigned by said Bank of any
division of payments pursuant to this Agreement, and (ii) in lieu of dealing
with a Bank hereunder, deal with any person or entity whom said Bank shall have
advised the Agent to be the assignee of all of said Bank’s participations in any
Credit Facility hereunder and rely upon any certificate, consent or other
document of said person or entity (in lieu of any such document on the part of
said Bank), for all purposes of this Agreement and the other Loan Documents and
the protection, enforcement and collection of the Notes and the other
Obligations, and the Agent shall be fully protected in taking or omitting to
take any action permitted by the foregoing clauses (i) and (ii). In the event
that the Agent shall have requested, by notice in writing sent by registered
mail, the consent of the Banks in any matter relating to this Agreement, and the
Banks shall fail, for ten (10) business days after the giving of any such
notice, to respond to the Agent, the Agent may take such action and assert such
rights as it deems to be advisable in its discretion for the protection of the
interests of the holders of the Notes.

(g) In relation to its Ratable Share of the Credit Facilities and the Notes, the
Agent, in its capacity as a Bank, shall have the same rights, powers and
obligations hereunder as any Bank and may exercise such rights and powers as
though it were not the Agent.

(h) This Agreement is not to be deemed a loan by any Bank to the other Banks nor
a pledge of the rights hereunder by the Agent to the Banks. Each of the Banks
shall be deemed an owner of the debt evidenced by the Notes held by such Bank.

Section 12.02 Responsibilities of Agent.

(a) In performing its duties and functions under this Agreement and the Loan
Documents, the Agent will endeavor to exercise the same care which it normally
exercises in making and handling loans and in handling collateral in which it
alone is interested, but it does not assume any further responsibility. The
relationship between the Agent and the Banks is and shall be that of agent and
principal only.

(b) In the event that (i) the Borrower fails to pay when due the principal of or
interest on any Note or any fee required by this Agreement or any other
Obligation, or (ii) the Agent receives a Notice of Default or obtains actual
knowledge of the occurrence of a Default, the Agent shall give telephonic notice
thereof to the Banks (promptly confirmed in writing), and shall take such action
with respect to such Default as it shall be directed in writing to take by the
Required Banks. Unless and until the Agent shall have received directions as
described above, the Agent may take such action or refrain from taking such
action with respect to any matter, including without limitation a Default, as it
shall deem advisable and in the best interests of the Banks, and shall have no
liability for such actions or omissions, except for its gross negligence or
willful misconduct. The Agent shall make available to each Bank copies of any
and all documents in the possession of the Agent in connection with this
Agreement.

(c) The Agent (as used in this Section 12.01 and in Section 12.03 below, the
term “Agent” shall include reference to its Affiliates and its own and its
Affiliates’ respective officers, shareholders, directors, employees and agents)
shall not: (i) have any duties or responsibilities except those expressly set
forth in this Agreement or the other Loan Documents, and shall not by reason of
this Agreement or the other Loan Documents be a trustee for any Bank; (ii) be
responsible to any Bank for any recitals, statements, representations or
warranties contained in this Agreement or the other Loan Documents, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or the other Loan Documents or for the value,
validity, effectiveness, genuineness, enforceability, execution, filing,
registration, collectibility, recording, perfection, existence or sufficiency of
this Agreement or the other Loan Documents or any other document referred to or
provided for herein or therein or any property covered thereby or for any
failure by any Person to perform any of its obligations hereunder or thereunder,
and shall have no duty to inquire into or pass upon any of the foregoing
matters; (iii) be responsible for any mistake of law or fact or any action taken
or omitted to be taken by it hereunder or under the other Loan Documents or any
other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, including, without limitation, pursuant to its
own negligence, except for its own gross negligence or willful misconduct;
(iv) be bound by or obliged to recognize any agreement among or between the
Borrower and any Bank, regardless of whether the Agent has knowledge of the
existence of any such agreement or the terms and provisions thereof other than
as described in any Notice of Default (as defined in Section 12.02(d) below)
received by the Agent or if the Agent has actual knowledge thereof; (v) be
charged with notice or knowledge of any fact or information not herein set out
or provided to the Agent in accordance with the terms of this Agreement or the
other Loan Documents; (vi) be responsible for any delay, error, omission or
default of any mail, telegraph, cable or wireless agency or operator; or
(vii) be responsible for the acts or edicts of any Governmental Authority.

(d) The Agent may treat the payee of any Note as the holder thereof until
written notice of the transfer thereof shall have been received by it. The Agent
shall not be responsible for any recitals, statements, representations or
warranties set forth in this Agreement or for the execution, effectiveness,
genuineness, validity or enforceability of this Agreement or the Loan Documents,
or be liable for failing to make any inquiry concerning the performance or
conveyance of any of the terms, provisions or conditions hereof or thereof. The
Agent shall not be deemed to have knowledge of the occurrence of a Default or an
Event of Default (other than a failure by the Borrower to pay the fees required
under this Agreement or to pay when due the principal of, or interest on, any
Note) unless the Agent has received written notice from a Bank or the Borrower
specifying such Default and stating that such notice is a “Notice of Default.”

(e) Each Bank acknowledges that it has, independently and without reliance upon
the Agent or any other Bank, and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Agent or any other Bank, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under this Agreement.
Each of the Banks agrees that the Agent shall not have any responsibility for
the accuracy or adequacy of any information contained in any document, or any
oral information, supplied to such Bank by the Borrower directly or through the
Agent.

(f) The Agent shall not be bound by any waiver, amendment, supplement or
modification to this Agreement or the other Loan Documents which changes its
duties under this Agreement and the other Loan Documents unless it shall have
given its prior written consent, as Agent, thereto.

Section 12.03 Indemnification of Agent. Each of the Banks agrees to indemnify
the Agent (to the extent not reimbursed by the Borrower) in amounts according to
such Bank’s Ratable Share, on demand, from and against any and all losses,
claims, obligations, damages, liabilities, expenses or disbursements of any kind
and nature whatsoever (including but not limited to reasonable fees and
disbursements of counsel, interest, penalties, attorneys’ fees and amounts paid
in settlement) which may be imposed on, incurred by or asserted against the
Agent in any way related to or arising out of the Loan Documents or this
Agreement or any other documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or the enforcement of
any of the terms hereof or thereof or of any such other documents, including but
not limited to the negligence of the Agent, or any action taken or omitted by
the Agent, except only such losses, claims, damages, liabilities or expenses
resulting from the Agent’s gross negligence or willful misconduct. If in the
opinion of the Agent the distribution of any amount received by it in its
capacity as Agent for the Banks might result in liability, it may refrain from
making such distribution until it shall have been indemnified to its
satisfaction by the intended recipient or recipients. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
shall be repaid, each Bank or other recipient to whom any such distribution
shall have been made shall either repay to the Agent its proportionate share of
the amount so adjudged to be repaid or shall pay over the same in such manner
and to such persons or entities as shall be determined by such court. The
obligations of the Banks under this Section 12.03 shall survive the termination
of this Agreement and the repayment of the Obligations.

Section 12.04 Sharing of Set Offs. Each Bank and each holder of participations
in a Note (a “Sharing Bank”) agree each with the others (the “Other Banks”)
that, if at any time a Sharing Bank desires to apply to the Obligations any
property of Borrower (including deposit account balances and other credits)
which comes into the possession of such Sharing Bank, it shall make such
disposition and arrangements with the Other Banks with respect to such property
as shall result in each Bank or holder receiving, in respect of the Obligations,
its Distributable Share of such property, based upon the outstanding principal
amounts of the Obligations and all participations therein, without giving effect
to any such application; provided however, that each Bank and holder shall also
be obligated at any time and from time to time to make such disposition and
arrangements as may be necessary to the end that each Bank and holder receives
in respect of the Obligations and all participations therein, its Distributable
Share of all applications by reason of the fact that all or any of the moneys
obtained by the exercise of its right of set off or banker’s lien must at any
time for any reason be restored by the Other Banks to Borrower or any trustee or
receiver for Borrower or otherwise.

Section 12.05 Option to Purchase.

(a) In the event that any Bank fails, becomes insolvent, closes or is operated
by any regulatory authority (a “Failed Bank”), the other Banks shall have the
option to purchase all or a portion of the Failed Bank’s Loans for a purchase
price equal to the principal amount outstanding of the Failed Bank’s Loans being
purchased, plus accrued interest thereon.

(b) The option provided in Section 12.05(a) shall be exercisable by the sending
of written notice to the Failed Bank either (i) signed by all of the Banks other
than the Failed Bank, designating the amount of the Failed Bank’s Loans being
purchased by each such Bank and/or any designee of such Banks, or (ii) signed
severally by one or more of the other Banks, each such notice designating the
amount of the Failed Bank’s Loans to be purchased by the signatory Bank;
provided that, in the event that the aggregate amount of the Loans to be
purchased designated in all notices sent pursuant to this subsection
(ii) exceeds the amount of the Failed Bank’s Loans, then each signatory Bank
shall have the right and the obligation to purchase that portion of the Failed
Bank’s Loans as shall result in the Ratable Share of such Banks remaining as
nearly as possible proportionate to the Ratable Shares of the other signatory
Banks as set forth in Exhibit 2.01 to this Agreement immediately prior to the
giving of such notices (not to exceed the amount of the Failed Bank’s Loans
which such signatory Bank opted to purchase in its notice).

(c) (i) In the event of the purchase of all or part of a Failed Bank’s Loans
under this Section 12.05, (i) if all of the Failed Bank’s Loans are purchased,
the Failed Bank unconditionally agrees to forward immediately to the Agent the
original of this Agreement and the other Loan Documents (as executed)
(including, without limitation, the original of the Borrower’s Notes evidencing
the Failed Bank’s Loans) in its possession, together with such other documents,
files and records as may be necessary, in the opinion of the Agent, to institute
appropriate collection and/or foreclosure proceedings under the Loans; (ii) in
the event of the purchase of less than all of a Failed Bank’s Loans under this
Section 12.05, the Failed Bank unconditionally agrees to return immediately all
Notes in its possession to the Agent, and the Borrower shall issue new Notes to
the Failed Bank and the purchasing Bank(s) in accordance with the amounts of the
Failed Bank’s Loans being purchased, (iii) Exhibit 2.01 to this Agreement shall
be automatically amended to reflect the amounts of the Loans then held by the
Banks, and this Agreement and all other Loan Documents shall automatically be
amended to reflect the amounts of the Loans thereafter being held by each of the
Banks; (iv) [RESERVED]; (v) the Failed Bank shall join in any demand letter or
other communications forwarded by the purchasing Banks to the Borrower; and
(vi) the Failed Bank shall execute and deliver such additional documents and
instruments in favor of the purchasing Bank(s) or the Agent as may be deemed to
be necessary or desirable by the Agent to permit the purchasing Bank(s) or the
Agent to exercise any right or remedy with this Agreement, this Agreement or the
Loan Documents, or otherwise to evidence or perfect the purchase of the Loans
pursuant to this Section 12.05.

(d) In furtherance of the provisions of this Section 12.05, the Failed Bank
hereby unconditionally and irrevocably grants (such grant being coupled with an
interest) to the Agent a power of attorney to execute, deliver, file, and/or
record all such instruments of transfer, agreements, certificates, forms and
other documents, and to take such other actions which are necessary or desirable
in the sole discretion of the Agent to consummate the transactions set forth in
this Section 12.05, or to otherwise carry out the intent of this Section 12.05.

Section 12.06 Settling Payments in Ordinary Course. Notwithstanding anything to
the contrary contained in this Agreement, any payment referred to in this
Section shall be paid in accordance with this Section and not in accordance with
the other provisions of this Agreement. On the first Business Day of each week
(the “Settlement Date”), but as of the end of the last Business Day of the
preceding week, the Agent and the Banks shall make such payments to each other
(“Settling Payments”) which are necessary to put the Agent and each Bank in the
positions they would have been: (a) had each Bank contemporaneously reimbursed
the Agent for each Revolving Credit Advance, and each payment made to honor a
Letter of Credit(such Advances and payments, being called “Credit”), pro rata in
accordance with their Ratable Shares, and (b) had the Agent contemporaneously
paid to each Bank its Ratable Share of each payment by the Borrower, whether
principal or interest, on account of Revolving Credit Advances, reimbursement
obligations on Letters of Credit, and other Obligations which are due to the
Banks in accordance with their Ratable Shares (each, a “Repayment”). The Agent
will provide the Banks with a confirmation (a “Confirmation”) of the Settling
Payments in the Agent’s standard format on the Settlement Date, and the Agent
and the Banks shall make all Settling Payments on or before 4:00 p.m.,
Philadelphia, Pennsylvania time, on the Settlement Date; provided that, if the
Agent does not provide a Confirmation to the Banks on or before 3:30 p.m. on the
Settlement Date, the Settling Payments shall be made on the first Business Day
thereafter on which the Banks have received the Confirmation prior to 3:30 p.m.

Section 12.07 Special Provisions for Settling Payments.

(a) In furtherance of Section 12.06, in the event that the Agent or any Bank has
not made a Settling Payment when due, Settling Payments which would otherwise
have been made to such party shall instead be made to the other parties to the
extent necessary to ensure that each Bank has paid its Ratable Share of Credit
extended.

(b) Notwithstanding Section 12.06, the calculation of Settling Payments with
respect to interest shall be made on the first (1st) Business Day of each month
with respect to the preceding month, in accordance with the actual number of
days elapsed during the period for which such interest payments were made and
the actual payments, if any, made by each Bank (including the Agent as a Bank)
on account of Credit extended to the Borrower during such period.

Section 12.08 Suspension of Settling Payments. Notwithstanding Section 12.06,
the Agent reserves the right, from time to time and at any time, to suspend,
terminate or re-establish the weekly settlement procedure set forth in
Section 12.06. Such suspension, termination or re-establishment shall take
effect upon one Business Day’s prior written notice from the Agent to the Banks.
To the extent that any suspension or termination takes effect at a time other
than the end of the last Business Day of a week, or any re-establishment of the
settlement procedure shall take effect at a time other than the beginning of the
first Business Day of a week, Settling Payments shall be made in accordance with
Section 12.08 as of a time immediately before the effectiveness of suspension or
termination, or for a period commencing at the time of re-establishment of the
settlement procedures, as appropriate, and the Agent shall prepare and deliver a
Confirmation for the shortened settlement period.

Section 12.09 Alternate Procedures. During any period when settlement procedures
are not in effect, the other provisions of this Agreement shall control.

Notwithstanding the foregoing:

(a) In the event any Bank has not paid to the Agent the sums due under this
Section 12.09, sums otherwise due to such Bank under this Section 12.09 shall be
paid instead to the Agent to the extent necessary to insure that each Bank has
paid its Ratable Share of Credit extended;

(b) Distribution of Repayments of interest shall be made in accordance with the
actual number of days elapsed during the period for which such interest payments
were made and the actual payments, if any, made by each Bank (including the
Agent as a Bank) on account of Credit extended to the Borrower during such
period; and

(c) To the extent that any Repayment is received by the Agent, and any Bank’s
Ratable Share thereof is not paid to such Bank on the day of receipt, if
received prior to 11:00 a.m. or otherwise on the next Business Day, such Bank
shall be entitled to interest on such Ratable Share, at the rate payable by the
Borrower, from the date such Ratable Share should have been paid.

ARTICLE XIII

MISCELLANEOUS

Section 13.01 Right of Set Off. In addition to all other rights and remedies
available to each Bank, each Bank and the holder of any Note or participation in
a Note, during the continuance of a Default, independent of any security
interest, shall have the right to set off against the unpaid balance of all the
Notes and all other Obligations of Borrower hereunder any debt owing to Borrower
by such Bank or holder, including, without limitation, any funds in any deposit
account now or hereafter maintained by Borrower with such Bank or holder.
Borrower hereby confirms each Bank’s and each such holder’s right of banker’s
lien or set off. In accordance with this Section, Borrower agrees that any
holder of such participation may exercise any and all rights of set off with
respect to any and all moneys now or hereafter owing by such holder to Borrower
in the amount of such participation.

Section 13.02 No Discharge. The Obligations of Borrower under this Agreement and
under the Notes shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, discharged or in
any way affected by: (a) any exercise or nonexercise of any right, remedy, power
or privilege under or in respect of this Agreement or applicable law, including,
without limitation, any failure to set off or release in whole or in part by the
Agent or any Bank any balance of any deposit account or credit on its books in
favor of Borrower or any waiver, consent, extension, indulgence or other action
or inaction in respect of any thereof, or (b) any other action or thing (other
than payment) or omission or delay to do any other action or thing which may or
might in any manner or to any extent vary the risk of the Banks or would
otherwise operate as a discharge of Borrower as a matter of law.

Section 13.03 Amendment; Waiver. No amendments or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by Borrower or the
Banks therefrom, shall in any event be effective unless the same shall be in
writing and signed by Borrower and the Required Banks; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all the
Banks, do any of the following: (a) waive any of the conditions specified in
Article VII hereof, (b) increase the amounts or extend the terms of the Banks’
commitments or subject the Banks to any additional obligations, (c) reduce the
principal of, or interest on, the Notes or any fees hereunder, (d) postpone any
date fixed for any payment of principal of, interest on, the Notes or any fees
hereunder, (e) change the percentage of the Ratable Shares or of the aggregate
unpaid principal amount of the Notes, or the number of Banks which shall be
required to take action hereunder, (f) change any provisions of this
Section 13.03, or (g) release from liability under the Surety Agreement any
parties identified as Surety therein (except in the case of any such party which
is a Subsidiary of Borrower and all of the Subsidiary Stock of such Subsidiary
has been sold in a transaction permitted by Section 10.11(c), in which case
Agent may and shall release such Subsidiary from its liability under the Surety
Agreement automatically and without the consent of any Lender) ; provided,
further, that no amendment, waiver or consent to Article XIII hereof shall be
effective unless signed by the Agent. Any such waiver, consent or approval shall
be effective only in the specific instance and for the purpose for which given.
No notice to or demand on Borrower in any case shall entitle Borrower to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of any Note outstanding shall be bound by any modification, waiver,
or consent authorized under this Section 13.03, whether or not such Note shall
have been marked to indicate such modification, waiver or consent.

Section 13.04 Severability. Any provision of this Agreement prohibited by the
laws of any jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such prohibition, or modified to conform with such laws, without
invalidating the remaining provisions of this Agreement, and any such
prohibition in any jurisdiction shall not invalidate such provisions in any
other jurisdiction. All rights, remedies and powers provided in this Agreement
may be exercised only to the extent that the exercise thereof does not violate
any applicable provision of law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement illegal, invalid, unenforceable, in whole or in part, or
not entitled to be recorded, registered, or filed under the provisions of any
applicable law.

Section 13.05 Borrower Assignees. No interest herein may be delegated or
assigned by Borrower without the prior written approval of the Banks. Any
permitted assignee of or successor to a party hereto shall succeed to all rights
and benefits, and be bound by all obligations, inuring to such party.

Section 13.06 Bank Assignees; Participations; Withdrawals. No Bank may sell or
assign its interests hereunder or any portion thereof to any other Person,
except to an affiliate of such Bank or as specifically permitted in
Section 12.05, without the prior written approval of the Agent and the Borrower,
except that the Agent may assign its interests if each assignment is in a
minimum amount of $5,000,000; provided however, that the Agent retain an
interest in a minimum amount of $10,000,000. A Bank may withdraw as a lender
hereunder only upon (i) the withdrawing Bank giving all other Banks ninety
(90) days written notice of its intent to withdraw, and (ii) the withdrawing
Bank paying all costs associated with its withdrawal (including, but not limited
to, legal, documentation and due diligence costs, if any, of the bank assuming
such withdrawing Bank’s participation). Any and all banks assuming the
withdrawing Bank’s participation in this Agreement shall comply with the
provisions of this Section 13.06 as if such bank were an assignee of the
withdrawing Bank. Any Bank may sell participations in its rights to receive
payments of principal and interest under the Revolving Credit Facilities;
provided that: (i) all amounts payable by the Borrower hereunder shall be
delivered as if such Bank had not granted such Participation, and (ii) any
agreement pursuant to which any Bank may grant a participation in its rights
with respect to any particular Loans (x) shall provide that with respect to any
such Loans such Bank shall retain the sole right and responsibility to enforce
the obligations of the Borrower relating to such Loans including, without
limitation, the right to approve any amendment, modification or waiver of this
Agreement, (y) may provide that such Bank will not agree to any amendment,
modification, or waiver of this Agreement without the consent of the Participant
if such amendment, modification or waiver would reduce the principal of or rate
of interest on such Loans or postpone the date fixed for any payment of
principal or of interest on such Loans, and (z) shall not relieve such Bank from
its obligations, which shall remain absolute, to make Revolving Credit Advances
hereunder; and further provided, that no sale of a participation shall impose
any direct obligations on the Borrower or the Agent in favor of any purchaser of
a participation without the prior consent of the Agent and the Borrower and no
sale of participations in violation of the 1933 Act shall be permissible.

Section 13.07 Confession of Judgment. DURING THE CONTINUANCE OF A DEFAULT,
BORROWER IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR ANY CLERK OF ANY
COURT OF RECORD TO APPEAR FOR AND CONFESS JUDGMENT AGAINST BORROWER FOR SUCH
SUMS AS ARE DUE AND OWING ON THESE CREDIT FACILITIES WITH OR WITHOUT
DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF EXECUTION AND WITH AN AMOUNT
NOT TO EXCEED THE LESSER OF FIFTEEN PERCENT (15%) OF THE PRINCIPAL AMOUNT OF
SUCH JUDGMENT OR $5,000 ADDED FOR COLLECTION FEES. IF A COPY OF THIS AGREEMENT,
VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF THE AGENT, SHALL HAVE BEEN FILED IN
SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL OF THIS AGREEMENT.
THE AUTHORITY GRANTED HEREBY SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE
THEREOF AND MAY BE EXERCISED BY THE AGENT FROM TIME TO TIME UNTIL ALL SUMS
PAYABLE BY BORROWER HAVE BEEN PAID IN FULL. THERE SHALL BE EXCLUDED FROM THE
LIEN OF ANY JUDGMENT OBTAINED SOLELY PURSUANT TO THIS PARAGRAPH ALL IMPROVED
REAL ESTATE IN ANY AREA IDENTIFIED AS HAVING SPECIAL FLOOD HAZARDS UNDER
REGULATIONS PROMULGATED UNDER THE FLOOD DISASTER PROTECTION ACT OF 1973, IF THE
COMMUNITY IN WHICH SUCH AREA IS LOCATED IS PARTICIPATING IN THE NATIONAL FLOOD
INSURANCE PROGRAM. ANY SUCH EXCLUSION SHALL NOT AFFECT ANY LIEN UPON PROPERTY
NOT SO EXCLUDED.

Section 13.08 Governing Law. This Agreement has been negotiated and executed in
the Commonwealth of Pennsylvania and shall be construed in accordance with and
governed by the laws, including equitable principles but without regard to
principles of conflict of laws, of the Commonwealth of Pennsylvania, except to
the extent that the effectiveness, perfection or priority of its lien in
Collateral is governed by the laws of a state other than the Commonwealth of
Pennsylvania.

Section 13.09 Jurisdiction and Venue. IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR THE RELATIONSHIP ESTABLISHED HEREUNDER, BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN ANY
COUNTY IN THE COMMONWEALTH OF PENNSYLVANIA WHERE THE AGENT MAINTAINS AN OFFICE
AND AGREES NOT TO RAISE ANY OBJECTION TO SUCH JURISDICTION OR TO THE LAYING OR
MAINTAINING OF THE VENUE OF ANY SUCH PROCEEDING IN SUCH COUNTY. BORROWER AGREES
THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING MAY BE DULY EFFECTED UPON
BORROWER BY MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO
BORROWER.

Section 13.10 Arbitration.

(a) Upon demand of any party hereto, whether made before or after institution of
any judicial proceeding, any claim or controversy arising out of, or relating to
the Loan Documents between parties (a “Dispute”) hereto shall be resolved by
binding arbitration conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and the Federal Arbitration Act. Disputes may include,
without limitation, tort claims, counterclaims, a dispute as to whether a matter
is subject to arbitration, claims brought as class actions, or claims arising
from documents executed in the future. A judgment upon the award may be entered
in any court having jurisdiction. Notwithstanding the foregoing, this
arbitration provision does not apply to disputes under or related to swap
agreements.

(b) All arbitration hearings shall be conducted in the City of Philadelphia,
Pennsylvania. A hearing shall begin within ninety (90) days of demand for
arbitration and all hearings shall be concluded within one hundred twenty
(120) days of demand for arbitration. These time limitations may not be extended
unless a party shows cause for extension and then for no more than a total of
sixty (60) days. The expedited procedures set forth in Rule 51 et seq. of the
Arbitration Rules shall be applicable to claims of less than $1,000,000.
Arbitrators shall be licensed attorneys selected from the Commercial Financial
Dispute Arbitration Panel of the AAA. The parties do not waive applicable
Federal or state substantive law except as provided herein.

(c) Notwithstanding the preceding binding arbitration provisions, the parties
agree to preserve, without diminution, certain remedies that any party may
exercise before or after an arbitration proceeding is brought. The parties shall
have the right to proceed in any court of proper jurisdiction or by self-help to
exercise or prosecute the following remedies, as applicable: (i) all rights to
foreclose against any real or personal property or other security by exercising
a power of sale or under applicable law by judicial foreclosure including a
proceeding to confirm the sale; (ii) all rights of self-help including peaceful
occupation of real property and collection of rents, set-off, and peaceful
possession of personal property; (iii) obtaining provisional or ancillary
remedies including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and filing an involuntary bankruptcy proceeding; and
(iv) when applicable, a judgment by confession of judgment. Any claim or
controversy with regard to any party’s entitlement to such remedies is a
Dispute.

(d) The parties agree that they shall not have a remedy of punitive or exemplary
damages against the other in any Dispute and hereby waive any right or claim to
punitive or exemplary damages they have now or which may arise in the future in
connection with any Dispute, whether the Dispute is resolved by arbitration or
judicially.

(e) The parties acknowledge that by agreeing to binding arbitration they have
irrevocably waived any right they may have to a jury trial with regard to a
Dispute.

Section 13.11 Headings. The Article and Section headings in this Agreement are
for convenience only and shall not affect the construction hereof.

Section 13.12 Notices. Any notice hereunder shall be in writing and shall be
conclusively deemed to have been received by a party hereto and to be effective
on the day on which delivered to such party at its address set forth on the
signature pages hereto (or at such other address as such party shall specify to
the other parties hereto in writing), or, if sent by certified mail, on the
third business day after the day on which mailed, addressed to such party at
such address.

Section 13.13 Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the other Loan Documents are for the benefit
of the Agent and the Banks, shall survive the making by the Banks of the
Revolving Credit Advances and the execution and delivery by Borrower to the
Banks of the Notes and shall continue in full force and effect until the date on
which all Obligations have been fully and finally paid and satisfied.

Section 13.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together shall constitute but one instrument.

Section 13.15 Canceled Notes. Upon the payment in full of the principal of, and
interest on, the Notes and all other Obligations hereunder, and the occurrence
of the Revolving Credit Termination Date, the Banks shall mark such Notes
“canceled” or “paid” or some similar phrase and shall return the same promptly
to Borrower.

Section 13.16 Conflicts Among Loan Documents. In the case of any inconsistency
between a provision of this Agreement and a provision of another Loan Document,
the provision of this Agreement shall control.

BORROWER REPRESENTS AND ACKNOWLEDGES THAT IT HAS REVIEWED ALL OF THE PROVISIONS
OF THIS AGREEMENT WITH AN ATTORNEY, INCLUDING WITHOUT LIMITATION SECTIONS 13.07,
13.09 AND 13.10. THE BORROWER UNDERSTANDS THAT THE PROVISIONS OF SECTIONS 13.07,
13.09 AND 13.10 INVOLVE THE WAIVER OF CERTAIN CONSTITUTIONAL RIGHTS, AND
ACKNOWLEDGES THAT THE BORROWER HAS KNOWINGLY AND VOLUNTARILY WAIVED SUCH RIGHTS
AFTER REVIEWING THE PROVISIONS OF SECTIONS 13.07, 13.09 AND 13.10 WITH ITS
ATTORNEY.

IN WITNESS WHEREOF, Borrower, the Agent and the Banks have caused this Agreement
to be duly executed and delivered as of the day and year first above written.

WACHOVIA BANK, NATIONAL

ASSOCIATION, for itself and as Agent

By: /s/ Wachovia Bank, N.A.
Name:
Title:


Address:

     
Attest:
  DORMAN PRODUCTS, INC.
(formerly known as R & B, INC.
 
   
By:/s/ Thomas J. Knoblauch
  By /s/ Richard Berman:
 
   
 
  Name: Richard Berman
Title: President
 
   
 
  Address:

[corporate seal]

3

EXHIBIT I

NOTEHOLDERS

Cigna Insurance Company

Connecticut General Life Insurance Company

Connecticut General Life Insurance Company, On Behalf of One or More Special
Accounts

Life Insurance Company of North America

Pacific Life Insurance Company

The Security Mutual Life Insurance Company of Lincoln Nebraska

4

EXHIBIT 2.01

BANKS AND RATABLE SHARES

                 
 
  Revolving
       
 
  Credit
  Ratable

 
     Facility        Share  
 
               
Wachovia Bank, National Association
  $ 30,000,000       100 %
123 South Broad Street Philadelphia, PA 19109
               

5

EXHIBIT 2.02

SEVENTH AMENDED AND
RESTATED REVOLVING CREDIT NOTE

$30,000,000.00 July 24, 2006

For value received, the undersigned (“Borrower”) promises to pay to the order of
Wachovia Bank, National Association (formerly First Union National Bank) (the
“Bank”), on or before the Revolving Credit Termination Date, the lesser of
Thirty Million Dollars ($30,000,000.00) or the unpaid principal amount
outstanding under the Revolving Credit Facility made available by the Bank to
Borrower pursuant to the Third Amended and Restated Credit Agreement referred to
in paragraph 1 below, together with interest (computed on the basis of a 360-day
year for the actual number of days elapsed) on the unpaid principal balance from
time to time outstanding hereunder from the date hereof until payment hereunder
in full. Both principal and interest shall be paid in federal funds or other
immediately available lawful money of the United States at the main office of
the Agent at 2240 Butler Pike, Plymouth Meeting, PA 19462, Attention: Harry
Ellis (or such other address as may be designated by the holder hereof in
writing).

1. (a) This Note evidences the Revolving Credit Balance under, is governed by,
and is entitled to the benefits of a Third Amended and Restated Credit Agreement
dated as of the date hereof and as it may be further amended (collectively
referred to herein as the “Agreement”) among Borrower, the Bank, for itself and
as Agent and the other Banks, if any, parties thereto, including Bank, which
Agreement, among other matters, contains provisions for the acceleration of the
maturity hereof upon the occurrence and continuance of certain stated events.
All capitalized terms used herein shall have the same meanings as are assigned
to such terms in the Agreement.

(b) This Note amends, restates and consolidates in its entirety the Sixth
Amended and Restated Revolving Credit Note dated May 23, 2005 issued by the
Borrower to the Bank pursuant to the Agreement.

2. Borrower shall pay the principal hereof and all accrued interest on or before
the Revolving Credit Termination Date.

3. Borrower shall pay interest on the unpaid principal balance from time to time
outstanding hereunder from the date hereof until such unpaid principal balance
has been paid in full at the rate or rates, and at the times, set forth in the
Agreement. Any payment of principal, and, to the extent permitted by law,
interest, of or on this Note which is not paid in full when due shall bear
interest at the Default Rate.

4. The Bank’s records as to the Revolving Credit Advances made by the Bank to
Borrower pursuant to the Agreement, the payments made on account of principal
hereof, the issuance of Letters of Credit and draws thereon and reimbursement
thereof, shall be presumed to be complete and correct absent manifest error.

(Corporate Seal)

     
Attest:
  DORMAN PRODUCTS, INC.
(formerly known as R & B, Inc.)
 
   
By:
  By:
 
   
Name:
  Name:
Title:
  Title:

6

EXHIBIT 2.03

CREDIT REQUEST

Wachovia Bank, National Association
2240 Butler Pike
Plymouth Meeting, PA 19462
Attention:      

Gentlemen:

The undersigned (“Borrower”) hereby requests a Revolving Credit Advance or the
issuance of a Letter of Credit, as follows, pursuant to the terms of the Third
Amended and Restated Credit Agreement dated as of July 24, 2006, (the
“Agreement”) among Borrower and the Banks therein named. Capitalized terms as
defined herein shall have the meaning set forth in the Agreement.

The requested Revolving Credit Advance is in the amount of $     and it shall be
disbursed or issued on      .

The requested Letter of Credit is in the amount of $     and shall be issued on
     for the benefit of      .

                 
Current Revolving Credit Balance
          $ —  
Outstanding Letters of Credit
          $ —      TOTAL
  $ —  
(but not more than $30,000,000)
               
Total Available Revolving Credit Facilities
          $ —  

The above Revolving Credit Advance shall bear interest at the Prime Rate unless
Borrower elects another rate pursuant to the Interest Rate Election Notice.

Borrower certifies that the foregoing is true, correct and complete as shown on
its books and records as of the date hereof. The Revolving Credit Balance and
Letter of Credit Balance

7

outstanding following the disbursement of the proceeds of the requested
Revolving Credit Advance or the issuance of a Letter of Credit will not exceed
the Revolving Credit Limit.

DORMAN PRODUCTS, INC.

(formerly known as R & B, INC.)

     
Dated:
  By:
 
   
 
  Name:
 
  Title:

8

EXHIBIT 2.05A

MASTER LETTER OF CREDIT AGREEMENT

9

EXHIBIT 2.05B

OUTSTANDING LETTERS OF CREDIT

         
Royal Indemnity
  $ 56,000.00  
Royal Indemnity
  $ 372,000.00  
Hartford Insurance Company
  $ 900,000.00  

10

EXHIBIT 3.01

INTEREST RATE ELECTION NOTICE

Wachovia Bank, National Association
2240 Butler Pike
Plymouth Meeting, PA 19462

Attention:      

Gentlemen:

The undersigned (“Borrower”) hereby elects the following Interest Rate and
Interest Period for the below described outstanding Revolving Credit Loan ,
pursuant to the terms of the Third Amended and Restated Credit Agreement dated
as of July 24, 2006, as amended (the “Agreement”) among Borrower and the Banks
therein named. Capitalized terms as defined herein shall have the meaning set
forth in the Agreement.

The Revolving Credit to which this notice applies is in the amount of $     and
was disbursed or issued on      .

Interest Rate:

     
     
  Borrower elects to continue present Interest Rate
 
   
 
  or



           Borrower elects to convert present Interest Rate (in the amounts set
forth below)

LIBOR Loan into Prime Rate Revolving Loan $     

LIBOR Loan into LIBOR Market Index Rate

Revolving Loan $     

Prime Rate Revolving Loan into LIBOR Loan $     

Prime Rate Revolving Loan into LIBOR Market

Index Rate Revolving Loan $     

LIBOR Market Index Rate Revolving Loan into

LIBOR Loan $     

LIBOR Market Index Rate Revolving Loan into Prime Rate Revolving Loan $     

Interest Period:

     
     
  Borrower elects to continue present Interest Period
 
   
 
  or
 
   
     
  Borrower elects to change present Interest Period to:
 
   
 
  LIBOR Loans:      30 days
 
   
 
       60 days
 
   
 
       90 days

Borrower certifies that, upon the making of the elections set forth herein, it
will not have outstanding more than six (6) different Interest Rates under the
Revolving Credit Facilities.

DORMAN PRODUCTS, INC.

(formerly known as R & B, INC.)

By:
Name:
Title:


11

EXHIBIT 7.01(d)

SURETY AGREEMENT

from

Motor Power Industries, Inc.
RBVest, Inc.
RBMark, Inc.
RB Management, Inc.
RB Distribution, Inc.
Dorman Products Distribution, Ltd.
Allparts, Inc.

12

EXHIBIT 8.01

COMPANY SUBSIDIARIES

                      State of     Incorporation   Stock Subsidiaries   or
Formation   Ownership (1)
Corporate
               
 
               
RB Distribution, Inc.
  Pennsylvania
    100 %
RB Management, Inc.
  Pennsylvania
    100 %
Dorman Management, Inc.
  Pennsylvania
    100 %
Dorman Distribution, Inc.
  Pennsylvania
    100 %
RBMARK, Inc.
  Delaware
    100 %
RBVEST, INC.
  Delaware
    100 %
ALLPARTS, INC.
  Delaware
    100 %
R&B Canada, Inc.
  Delaware
    100 %
R&B PACIFIC RIM, INC.
  Delaware
    100 %
Motor Power Industries, Inc.
  Delaware
    100 %
Scan-Tech USA, LTD
  Minnesota
    100 %
Scan-Tech Sweden AB
  Sweden
    100 %
The Connection, A Telemarketing Company
  Florida
    100%  (2)
1664403 ONTARIO INC. (Hermoff)
  Canada
    100%  (3)
Limited Partnerships
               
 
               
Dorman Products Distribution Limited
  Kentucky
    (4 )

(1) Unless otherwise indicated, common stock is the only class of capital stock
issues and outstanding.

(2) 100% of its capital stock is owned by Motor Power Industries, Inc.

(3) 100% of its capital stock is owned by R&B Canada, Inc.

(4) The general partner with a 1% interest is Dorman Management, Inc. and the
limited partner with a 99% interest is Dorman Distribution, Inc.

          Subsidiaries   Directors   Officers
RB Distribution, Inc.
  A   B
 
       
RB Management, Inc.
  A   B
 
       
R&B Canada, Inc.
  A   B
 
       
Dorman Management, Inc.
  A   B
 
       
Dorman Distribution, Inc.
  A   B
 
       
R&B PACIFIC RIM, INC.
  A   B
 
       
RBMARK, Inc.
  C   D
 
       
RBVEST, INC.
  C   D
 
       
Motor Power Industries, Inc.
  A   B
 
       
Scan-Tech USA, LTD
  A   B
 
       
Scan-Tech Sweden AB
  E   E
 
       
The Connection, A Telemarketing Company
  A   B
 
       
1664403 ONTARIO INC. (Hermoff)
  F   G

         
A
B
C
D
E
F
G
  -
-
-
-
-
-
-   Richard Berman; Steven Berman
Richard Berman, President; Steven Berman, Exec. VP; Tom Knoblauch, Secretary
Matt Barton; Mike Morgan;
Don Barry, President; Tom Knoblauch, Secretary
Tom Weiss, Fredrik Gefvert Erik Kilkki; Tom Knoblauch,
Matt Barton, Andrew Connor
Art Bluhm, President, Tom Knoblauch Secretary

13

EXHIBIT 8.03

NO CONFLICTS



  (a)   None



  (b)   Mateel Environmental Justice Foundation v. R&B, Inc. – a matter alleging
violations under California’s Save Drinking Water and Toxic Enforcement Act
(“Proposition 65”). Under the terms of settlement, and without admitting any
liability, the Company agreed to pay $30,000.00 and to comply with the terms of
the settlement by July 20, 2006.

14

EXHIBIT 8.04

REQUIRED CONSENTS AND STATUS THEREOF

None.

15

EXHIBIT 8.07

MATERIAL LEASES AND CONTRACTS

                         
 
          Current
       
 
          Monthly
  Expiration

Lessor
  Description Payment
          Date
     
       
BREPI
  Colmar Facility Lease
  $ 107,845       12/31/2007  
First Industrial Realty
  Portland, TN Lease
  $ 49,770 (A)     2/28/2016  
FRP Development
  Baltimore, MD Lease
  $ 40,259       3/31/2010  
Kilenkrysset
  Tumba, Sweden
  $ 33,178       12/31/2007  

Notes:

(A) Rent doubles to $99,540 per month after one year partial rent abate period
ends February 2007.

All leases above increase annually based upon increases in inflation.

The Company is also a party to numerous agreements with customers and other
parties (such as the United States Customs Service) containing indemnification
obligations on the part of the Borrower or a Subsidiary which involve,
individually or in the aggregate, a potential liability to pay more than
$250,000.00.

16

EXHIBIT 8.08

BORROWER PLANS AND ERISA
MATTERS EXISTING AND CONTEMPLATED PLANS

                  PLAN TYPE   PROVIDER NAME   PLAN ID
401(k) Plan
  MassMutual Financial Group
  MR 60071

 
               
Long Term Disability
  Aetna
  GP-885824 3A

 
               
Short Term Disability
  Aetna
  GP-885824 2A

 
               
Basic Life Insurance
  Aetna
  GP-885824 1A

 
               
Medical Insurance (Colmar)
  Keystone Health Plan East (HMO)
    438290  
 
               
Medical Insurance (Colmar)
  Keystone Health Plan East (POS)
    439800  
 
               
Medical Insurance (Colmar, Sales, The Connection, Portland)
  Independence Blue Cross (PPO)
    438291  
 
               
Medical Insurance (Warsaw)
  Anthem Blue Cross Blue Shield
    00012003  
 
               
Medical Insurance (Allparts)
  Blue Cross Blue Shield Missouri
    00330422  
 
               
Medical Insurance (MPI)
  MAMSI – Optimum Choice
    60264  
 
               
Flexible Spending Account
  Ameriflex, LLC
       
 
               
 
  Brokerage Concepts (runoff
       
Medical Insurance Claims
  through 12/31/06)
       
 
               
 
  Brokerage Concepts (final bill
       
Medical Insurance Admin
  paid through 4/30/06)
       
 
               
Voluntary Life Insurance
  The Hartford Life
  OGL-208212

 
               
Travel Accident
  CHUBB
  6409-58-48-ABL
 
               
Dental Insurance
  Guardian
    00364709  
 
               
 
            E76760000  
Supplemental Insurance
  Colonial
    E76790000  
 
               
Claims Assistance
  Health Advocate
       
 
               
Health and Welfare Broker
  Model Consulting
       
 
               
Auto and home insurance
  Metlife
    297964  
 
               
Legal Plan
  Hyatt Legal Services
    057 1362  
 
               

(b) None.

(c) None.

(e) None.

17

EXHIBIT 8.09

(b) Borg Warner Inc. vs. Dorman Products - Under this threatened action, Borg
Warner alleges patent infringement and unfair business competition based on the
manufacturing, marketing, and sale of a certain transmission solenoid valve
component. The Company disputes the allegations and has engaged outside counsel
to assist in its defense preparation. As of the date of this memo, the formal
complaint has not yet been served and potential liability, if any, has not been
determined. The Company is in the process of determining whether this matter
will be covered by insurance.

18

EXHIBIT 8.10

TAX AND OTHER RETURNS AND REPORTS

The Company’s Consolidated 2004 Federal Income Tax Return is currently being
audited by the Internal Revenue Service. The audit is in the preliminary stages
and therefore the Company cannot determine the likely outcome of the audit at
this time.

The Kentucky Income Tax Return of the Company’s Dorman and RB Distribution, Inc.
businesses are currently being audited by the Commonwealth of Kentucky. The
audit is in the preliminary stages and therefore the Company cannot determine
the likely outcome of the audits at this time.

The Company’s Dorman Products of America subsidiary (which was merged into RB
Distribution, Inc. in December, 2005) is currently contesting approximately
$900,000 in assessments, interest and penalties levied by the Commonwealth of
Kentucky related to 2000 to 2004 personal property taxes. The Company has
established reserves of approximately $570,000 to cover expected costs to settle
this matter.

19

EXHIBIT 8.11

LIABILITIES

None.

20

EXHIBIT 8.12

AFFILIATE AGREEMENTS

The Company leases its primary office, production facility and warehouse located
in Colmar, PA from a partnership whose partners are also the major shareholders
of the Company. This lease is fully disclosed in the Company’s financial
statements and in other schedules attached hereto.

21

EXHIBIT 8.13

INTEREST IN PERSONAL PROPERTY

The Company leases certain computer equipment, software, office and warehouse
space, copiers, automobiles, etc. from a variety of sources. Those meeting the
criteria for capitalization under GAAP have been so reflected in the financial
statements.

22

EXHIBIT 8.14

INTEREST IN REAL PROPERTY

The following excerpt is extracted from the Company’s Form 10-K filing with the
Securities and Exchange Commission for the fiscal year ended December 31, 2005.

Facilities

The Company currently has 13 warehouse and office facilities located throughout
the United States, Canada, Sweden, China and Korea. Two of these facilities are
owned and the remainder are leased. The Company’s headquarters and principal
warehouse facilities are as follows:

Location Description
—— —

     
Colmar, PA
Warsaw, KY
Louisiana, MO
Baltimore, MD
Hagersville, ON
Portland, TN
  Warehouse and office — 334,000 sq. ft. (leased) (1)
Warehouse and office — 362,000 sq. ft. (owned)
Warehouse and office — 90,000 sq. ft. (owned)
Warehouse and office — 83,000 sq. ft. (leased)
Manufacturing, warehouse, and office 37,000 sq. ft. (leased) (2)
Warehouse and office — 269,000 sq. ft. (leased)

In the opinion of management, the Company’s existing facilities are in good
condition.
     
(1) Leased by the Company from a partnership of which Richard N. Berman,
President and Chief Executive Officer of the Company, and Steven L. Berman,
Executive Vice President of the Company, their father, Jordan S. Berman, and
their brothers, Marc H. Berman and Fred B. Berman, are partners. Under the lease
the Company paid rent of $3.75 per square foot ($1.3 million per year) in 2005.
The rents payable will be adjusted on January 1 of each year to reflect annual
changes in the Consumer Price Index for All Urban Consumers U.S. City Average,
All Items. In 2002, the lease term was extended and will expire on December 31,
2007. In the opinion of management, the terms of this lease are no less
favorable than those which could have been obtained from an unaffiliated party.

(2) In June 2005, the Company acquired The Automotive Edge/Hermoff (Hermoff) for
approximately $1.7 million. As part of the acquisition of Hermoff, the Company
leased the existing facility from an Ontario corporation of which Arthur Bluhm,
President of Hermoff, and Robert Bluhm, Vice President of Hermoff, are
shareholders. Under the lease the Company paid rent of $58,275 Canadian in 2005.
The term of the lease is for a period of 2 years beginning June 1, 2005 and
ending May 31, 2007. In the opinion of management, the terms of this lease are
no less favorable than those which could have been obtained from an unaffiliated
party.

23

EXHIBIT 8.15

INTELLECTUAL PROPERTY RIGHTS

Dorman Products, Inc. — Registered Marks

                                  Trademark   File Date   Serial No.   Reg. No.
  Reg Date   Country   Status
ADD-A-DRAWER
  1/9/1984     460,088       1,375,458     12/17/1985   US   Registered
 
                               
ADD-A-DRAWER
  1/24/1985     519,099       1,383,038     2/18/1991   US   Registered
 
                               
AIR filter TITE
  10/9/1998     75/568797       2,304,012     12/28/1999   US   Registered
 
                               
AUTOGRADE HARDWARE
  5/11/2005     78627315                 US   PENDING
 
                               
CAR HOOD DESIGN
  12/24/1986     73/637,111       1,452,937     8/18/1987   US   Registered
 
                               
CAR HOOD LOGO
  9/19/1985     559,140       1,437,938     4/28/1987   US   Registered
 
                               
CAR HOOD LOGO DESIGN
  6/11/1987     73/665,859       1,491,014     6/7/1988   US   Registered
 
                               
CHAMP
  8/29/1994     74/566,982                 US   OPPOSITION
PENDING
 
                               
CONDUCT-TITE!
  12/19/1985     574,251       1,403,855     8/5/1986   US   Registered
 
                               
COOL-AID
  1/29/1997     75233221       2543654     3/5/2002   US   Registered
 
                               
DESIGN
  4/3/1986     73/591,366       1,416,400     11/11/1986   US   Registered
 
                               
DESIGN
  4/4/1986     591,654       1,413,412     10/14/1986   US   Registered
 
                               
DESIGN
  4/3/1986     73/591,397       1,413,371     10/14/1986   US   Registered
 
                               
DESIGN/CAR HOOD LOGO
  4/3/1986     73/591,453       1,442,832     6/16/1987   US   Registered
 
                               
DESIGN/CAR HOOD LOGO
  4/3/1986     73/591,400       1,465,181     11/17/1987   US   Registered
 
                               
DORMAN
  8/21/2002     2819530                 CTM   PENDING
 
                               
DORMAN
  2/25/1985     524,016       1,380,190     1/28/1986   US   Registered
 
                               
DORMAN
  2/25/1985     523,694       1,381,068     2/4/1986   US   Registered
 
                               
DORMAN
  2/25/1985     523,684       1,384,184     2/25/1986   US   Registered
 
                               
DORMAN
  2/25/1985     524,044       1,394,860     5/27/1986   US   Registered
 
                               
DORMAN — New Since
1918
 
10/19/2005  
78736212  
 
 
US  
PENDING
 
                               
DORMAN and DESIGN
  6/19/1998     75/505224       2,323,204     2/29/2000   US   Registered
 
                               
DORMAN and DESIGN
  6/19/1998     75/505348       2,342,402     4/18/1999   US   Registered
 
                               
DORMAN PRODUCTS
  2/25/1985     523,631       1,378,090     1/14/1986   US   Registered
 
                               
DORMAN PRODUCTS
  2/25/1985     523,630       1,378,947     1/21/1986   US   Registered
 
                               
DORMAN PRODUCTS
  2/25/1985     524,020       1,384,185     2/25/1986   US   Registered
 
                               
DORMAN PRODUCTS
  2/25/1985     523,923       1,396,492     6/10/1986   US   Registered
 
                               
DORMAN: THE GOLD
STANDARD OF BRAKE
CALIPERS (and
colors)
 


6/21/2005  


78654912  


 


 


US  


PENDING
 
                               
EXPAND-TITE!
  8/15/1986     (73)614870       1,466,167     11/24/1987   US   Registered
 
                               
FUSION LOCK
  12/5/2005     78766359                 US   PENDING
 
                               
HELP!
  11/30/1984     511,266       1,392,102     5/6/1986   US   Registered
 
                               
HERMOFF
  6/20/2005     78653952                 US   PENDING
 
                               
HERMOFF
        1261788                 Canada   PENDING
 
                               
INSTALL CONFIDENCE
  1/21/2003     78205430       2927731     2/22/2005   US   Registered
 
                               
KEEP-TITE!
  3/18/1985     527,502       1,370,879     11/19/1985   US   Registered
 
                               
LICENSE — TITE!
  11/10/1998     75/591069       2,306,102     1/4/1999   US   Registered
 
                               
LOOK!
  12/15/1986     (73)635491       1,473,046     1/19/1988   US   Registered
 
                               
MIGHTY FLOW!
  12/9/1985     572,238       1,422,742     12/30/1986   US   Registered
 
                               
MM
                          US   PROPOSED
 
                               
MM
                          US   PROPOSED
 
                               
MOTORMITE
  5/29/1998     75/498265       2,294,202     11/23/1999   US   Registered
 
                               
NEED!
  12/9/1985     572,284       1,416,389     11/11/1986   US   Registered
 
                               
O — TITE!
  12/15/1998     75/611723       2,374,508     8/8/2000   US   Registered
 
                               
OIL-TITE!
  12/18/1986     (73)636013       1,489,853     5/31/1988   US   Registered
 
                               
Pedal — UP!
  10/9/1998     75/568796       2,304,011     12/28/1999   US   Registered
 
                               
READY -PAK
  6/17/1966     248,315       854,482     8/13/1968   US   Registered
 
                               
REPLACE IT
  4/3/1987     73/591,365       1,449,253     7/28/1987   US   Registered
 
                               
REPLACE IT
  4/3/1986     73/591,402       1,465,182     11/17/1987   US   Registered
 
                               
REPLACE IT
  6/11/1987     73/665,818       1,479,523     3/8/1988   US   Registered
 
                               
REPLACE IT
  4/3/1986     73/591,398       1,413,372     10/14/1986   US   Registered
 
                               
REPLACE IT
  4/3/1986     73/591,368       1,414,261     10/21/1986   US   Registered
 
                               
REPLACE IT
  12/24/1986     73/637,172       1,449,321     7/28/1987   US   Registered
 
                               
REPLACE IT
  4/3/1986     73/591,399       1,441,867     6/9/1987   US   Registered
 
                               
REPLACE IT
  9/19/1985     559,083       1,435,424     4/7/1987   US   Registered
 
                               
RING — TITE!
  11/10/1998     75/591068       2,306,101     1/4/2000   US   Registered
 
                               
RIVET-TITE!
  11/10/1998     75/591054                 US   PENDING
 
                               
SAFETY COUNTS
  12/3/1998     75/602482       2,394,824     10/17/2000   US   Registered
 
                               
SMOKE STOPPER
  9/16/1987     73/684,489       1,507,605     10/4/1988   US   Registered
 
                               
SPINDLE — TITE!
  10/9/1998     75/568799       2,299,870     12/14/1999   US   Registered
 
                               
SPRING — TITE!
  10/9/1998     75/568798       2,318,483     2/15/2000   US   Registered
 
                               
STAINLESS-TITE!
  10/22/1998     75/575811                 US   PENDING
 
                               
STEADY LIFT
  9/21/1989     73/826,843       1,628,204     12/18/1990   US   Registered
 
                               
STUD-TITE!
  5/15/1986     (73)598917       1,424,577     1/13/1987   US   Registered
 
                               
symmetry & design
  12/2/2005     78765829                 US   PENDING
 
                               
UNI-FIT
  3/26/2002     2631984       2631984     7/14/2003   CTM   Registered
 
                               
VACU-TITE
  12/18/1986     (73)636014       1,449,686     7/28/1987   US   Registered
 
                               
VIS-A-KIT
  1/20/1984     461,638       1,342,023     6/18/1985   US   Registered
 
                               
VIS-A-KIT
  1/22/1985     518,276       1,352,800     8/6/1985   US   Registered
 
                               
VIS-A-KIT
  1/22/1985     518,275       1,366,463     10/22/1985   US   Registered
 
                               
WHEEL-TITE!
  5/15/1986     598,916       1,422,521     12/30/1986   US   Registered
 
                               
WING DESIGN
  1/2/1986     575,942       1,408,230     9/9/1986   US   Registered
 
                               
WING DESIGN
  8/19/1985     554,199       1,405,585     8/19/1986   US   Registered
 
                               
WING DESIGN
  8/19/1985     554,326       1,405,533     8/19/1986   US   Registered
 
                               
WING DESIGN
  8/19/1985     554,200       1,392,285     5/6/1986   US   Registered
 
                               
WING DESIGN
  8/19/1985     554,327       1,394,062     5/20/1986   US   Registered

                                                  Dorman Products, Inc. —
PATENTS

COUNTRY
  TYPE
  SERIAL NO.
  PATENT NO.
  PUBL. NO
  TITLE
  STATUS

 
                                               
 
                                  SUPPLEMENTAL RESTRAINT SYSTEM
       
UNITED STATES
  DES
    29/051,953       D397,607             [SRS] ANTI-THEFT FASTENER   ISSUED

 
                                               
 
                                  SUPPLEMENTAL RESTRAINT SYSTEM
       
UNITED STATES
  DES
    29/070,936       D397,030             [SRS] ANTI-THEFT FASTENER   ISSUED

 
                                               
 
                                  SUPPLEMENTAL RESTRAINT SYSTEM
       
UNITED STATES
  DES
    29/071,012       D407,302             [SRS] ANTI-THEFT FASTENER   ISSUED

 
                                               
UNITED STATES
  UTL
    07/698,153       5,197,567             REPLACEMENT DRAIN HOLE CLOSURE
  ISSUED

 
                                               
UNITED STATES
  DES
    07/698,572       D 341,142             REPLACEMENT OIL DRAIN PLUG
  ISSUED

 
                                               
UNITED STATES
  UTL
    07/886,601       5,343,986             DISC BRAKE REPAIR MEANS & METHOD
  ISSUED

 
                                               
CANADA
  UTL
    2,347,481       2,347,481             ADJUSTABLE ADAPTOR
  ISSUED

 
                                               
UNITED STATES
  UTL
    09/325,501       6,231,263             ADJUSTABLE ADAPTOR
  ISSUED

 
                                               
 
                                  NO STRIPNO CRIMP ELECTRICAL
       
CANADA
  UTL
    2,486,596                     CONNECTOR
  PENDING

 
                                               
 
                                  ROTATABLE NO STRIPNO CRIMP
       
UNITED STATES
  UTL
    10/703,934       6,881,090     US 2005-0101181 A1
  ELECTRICAL CONNECTOR FOR WIRES
  ISSUED

 
                                               
UNITED STATES
  DES
    29/193,720       D502,149             TOPOF A ROCKER SWITCH AND LENS
  ISSUED

 
                                               
UNITED STATES
  DES
    29/213,136       D506,448             TOPOF A ROCKER SWITCH AND LENS
  ISSUED

 
                                               
 
                                  TOPOF A ROCKER SWITCH AND LENS
       
UNITED STATES
  UTL
    29/213,156       D515,042             THEREFORE
  ISSUED

 
                                               
UNITED STATES
  DES
    29/213,118       D506,186             TOPOF A ROCKER SWITCH AND LENS
  ISSUED

 
                                               
 
                                  POLYMERIC MANIFOLD ASSEMBLY AND
       
UNITED STATES
  UTL
    11/156,327             US 2006-0016416 A1
  METHOD
  PUBLISHED

 
                                               
 
                                  POLYMERIC MANIFOLD ASSEMBLY AND
       
WIPO
  UTL
  PCT/US05/21595
          WO 2006/009911 A2
  METHOD
  PUBLISHED

 
                                               
UNITED STATES
  UTL
    11/214,183                     FLUID LINE ASSEMBLY TOOL
  PENDING

 
                                               

 
 
Dorman Products, Inc. — COMMON LAW TRADEMARKS
 
Trademark
 
 
4-N-1 LENS SWITCHES
 
ALLPARTS
 
DRIVING REVENEW
 
ELECTRAFORCE
 
EVERBRASS
 
FIRST STOP
 
MIGHTY CLEAR!
 
MPI
 
OE SOLUTIONS
 
PIK-A-NUT
 
PULSE FX
 
QUICK DISCONNECT
 
RAPID RAIL
 
SCAN TECH
 
TECH CHOICE
 
THE AUTOMOTIVE EDGE
 
TWIST-CONNECT

24

EXHIBIT 8.16

ENVIRONMENTAL PROTECTION AND OTHER MATTERS

(a) None

         
(c)
  (i)
(ii)   Matter of Environmental Protection Agency – NPL Listing: North Penn Area
Zone 5
The disclosure set forth in Exhibit 8.03(b) is incorporated herein by reference.

25

EXHIBIT 8.17

INSURANCE

                 
Coverage
  Insurance Company   Policy #
 
           
 
  Hartford Fire Insurance
       
Commercial Property
  Company
  39UUMLK6928
 
               
 
  Hartford Fire Insurance
       
Ocean Cargo
  Company
  39CTPTT4025
 
               
 
  Travelers Property
       
 
  Casualty Company of
       
Boiler & Machinery
  America
  BAJBM219377A663TIL06

 
               
 
  ACE American Insurance
       
Commercial General Liability
  Company
  PMDG22904504

 
               
Automobile Liability
  Hartford Fire Insurance
       
including Physical Damage
  Company
  39ABC73801
 
               
Workers Compensation &
  Hartford Insurance
       
Employer Liability
  Company of the Midwest
  39WNC73800
 
               
 
  ACE American Insurance
       
Umbrella Liability
  Company
  XOOG23548330

 
               
 
  Fireman’s Fund Insurance
       
Excess Umbrella Liability
  Company
  SHX00087912424

 
               
 
  Insurance Company State
       
Foreign Package
  of Pennsylvania
  EX55100639

 
               
Directors & Officers Liability
  Federal Insurance Company
  81692475
 
               
Employment Practices Liability
  Federal Insurance Company
  68024430
 
               
Fiduciary Liability and Kidnap & Ransom
  Federal Insurance Company
  81414333
 
               
 
  Zurich American
       
Commercial Crime
  Insurance Company
  FID588801201

 
               

26

EXHIBIT 9.03

COMPLIANCE CERTIFICATE

Wachovia Bank, National Association
2240 Butler Pike
PA 5414
Plymouth Meeting, PA 19462
Attention: Kristen Ruth

Vice President

The undersigned, on behalf of Dorman Products, Inc. (formerly known as R & B,
Inc.) (the “Borrower”), hereby certifies as follows, as of the date hereof:

1. Dorman Products, Inc. (formerly known as R & B, Inc.) (the “Borrower”) and
each Subsidiary have performed and are in compliance with each of the covenants
and agreements to be performed and/or complied with by the Borrower and each
Subsidiary as of the date hereof under the Third Amended and Restated Credit
Agreement dated as of July 24, 2006 as amended (the “Agreement”) among Borrower
and the Banks named therein. If this Certificate is being delivered as of the
end of a fiscal quarter under Section 9.03 of the Agreement, attached hereto as
Exhibit A are calculations showing compliance with all financial covenants
contained in the Agreement, and the Borrower shall deliver to the Agent such
further calculations and information in respect of Exhibit A as are requested by
the Agent from time to time.

2. No Event of Default or Default under the Agreement or any of the Loan
Documents has occurred and is continuing.

3. There has been no material adverse change in the Borrower’s and its
Subsidiaries’ consolidated business, operations, properties, or condition,
financial or otherwise, since the date of the last financial statements which
have been delivered to the Agent.

4. All representations and warranties in the Agreement are true and correct as
of the date hereof (except that with respect to the Exhibits to the Agreement,
there has been no material adverse change in such Exhibits since the date of the
most recent annual update of such Exhibits pursuant to Section 9.03(a)(ii) of
the Agreement), and except as set forth in Exhibit B hereto.

All capitalized terms used herein shall be defined as defined in the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Agreement on this      day
of      , 200     .

By:
Name:
Title:


27

EXHIBIT 10.04

EXISTING LIENS

                  DESCRIPTION OF           BALANCE @     DEBT   BORROWER  
LENDER   JULY, 2006   COLLATERAL
Purchase Money
Security Interest
  AutoZone Parts, Inc.   Dorman Products
Distribution, Ltd.   $1.7 Million   Dorman Products
inventory held on
consignment by
AutoZone.
 
               

28

EXHIBIT 10.08

EXISTING INDUSTRIAL DEVELOPMENT BOARD OF SPRINGFILED, TN. SALE/LEASEBACK

In May, 2006, the Company executed a Bill of Sale with the Industrial
Development Board of the City of Springfield, Robertson County, TN (“IDB”),
transferring to IDB its right, title and interest in and to its equipment and
other personal property (“Personal Property”) located in its warehouse in
Portland, TN. Approximate value of the Personal Property is $1.3 Million. The
Company simultaneously executed a Lease Agreement with IDB pursuant to which the
Company “leased back” the Personal Property. In consideration for the use of the
Personal Property, and in lieu of the payment of personal property tax on the
Personal Property, the Company agreed to make payments for twenty years as
follows:

              Percentage of Personal Property tax Years   that would have been
otherwise owed
2007 through 2011
    0 %

2012 20%

2013 40%

2014 through 2026 60%

At the end of the Lease Term, the Company has the option to purchase the
Personal Property for an amount equal to One Hundred Dollars ($100.00).

29